Exhibit 10.6.22
DECIMA INC.
(formerly OSI GROUP INC.)
LEASE FROM STOCKTON & BUSH 2345 LIMITED
FOR PREMISES AT
2345 YONGE ST., 4th, 7th AND 10th FLOORS,
TORONTO, ONTARIO
Gowling Lafleur Henderson LLP
Barristers & Solicitors
Suite 2600, 160 Elgin Street
Ottawa, Ontario
K1P 1C3
(Laurie J. Sanderson / File No. 03-321661)

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
STOCKTON & BUSH 2345 LIMITED
(Landlord)
and
OSI GROUP INC.
(Tenant)
4th and 10th Floors
2345 Yonge Street
Toronto, Ontario
Rentable Area: 4th floor – approximately 5,931 square feet
10th floor – approximately 3,000 square feet
Date: May 1, 2002

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
TABLE OF CONTENTS

i



--------------------------------------------------------------------------------



 



THE EDISON CENTRE
STANDARD FORM OFFICE LEASE
ARTICLE 1
BASIC LEASE TERMS
Section 1.01 – Variable Lease Terms
     In this Lease the following terms will have the following meanings:
     (1) “Lease” means this lease dated the 1st day of May, 2002, and includes
all schedules annexed hereto, as from time to time amended in writing.
     (2) “Landlord” – STOCKTON & BUSH 2345 LIMITED and its successors and
assigns.
     (3) “Landlord’s Address”
Suite 304
2345 Yonge Street
Toronto, Ontario
M4P 2E5
or such other address as is designated by the Landlord.
     (4) “Tenant” – OSI GROUP INC. and its successors and permitted assigns.
     (5) “Tenant’s Address” – Suite 1800, 160 Elgin Street, Ottawa, Ontario K2P
2C4 or such other address as is designated by the Tenant within the Province of
Ontario.
     (6) “Guarantor” – Not applicable.
     (7) “Guarantor’s Address” – Not applicable.
     (8) “4th Floor Premises” – Those premises demised to the Tenant pursuant to
Section 2.01 hereof, cross-hatched on the first page of Schedule “A” hereto,
being part of the 4th floor.
     (9) “10th Floor Premises” – Those premises demised to the Tenant pursuant
to Section 2.01 hereof, cross-hatched on the second page of Schedule “A” hereto,
being part of the 10th floor.
     (10) “Leased Premises” – For the period from the Commencement Date to and
including June 30, 2006, “Leased Premises” means the 4the Floor Premises and for
the period

1



--------------------------------------------------------------------------------



 



from July 1, 2006 to and including April 30, 2012, “Leased Premises” means both
the 4th Floor Premises and the 10the Floor Premises.
     (11) “Rentable Area of the Leased Premises” – For the period from the
Commencement Date to and including June 30, 2006, “Rentable Area of the Leased
Premises” means the Rentable Area of the 4th Floor Premises (being approximately
5,931 square feet of area) and for the period from July 1, 2006 to and including
April 30, 2012, “Rentable Area of the Leased Premises” means the aggregate
Rentable Area of the 4th Floor Premises and the 10th Floor Premises (the latter
being approximately 3,000 square feet of area), all as determined in accordance
with Schedule “D” hereof, and subject to adjustment in accordance with
Section 2.04 hereof.
     (12) “Basic Rent” –
During each of the first, second, third and fourth years of the Term and during
the first two (2) months of the fifth year of the Term (being May 1, 2002 to
June 30, 2006), $74,137.50 per annum, computed at the annual rate of $12.50 per
square foot of Rentable Area of the Leased Premises, and payable monthly in
advance in the amount of $6,178.13 per month commencing on the Commencement
Date.
During the remainder of the Term (being July 1, 2006 to April 30, 2012),
$88,965.00 per annum, computed at the annual rate of $15.00 per square foot of
Rentable Area of the Leased Premises, and payable monthly in advance in the
amount of $7,413.75 per month commencing on July 1, 2006.
all payable pursuant to Section 2.06 hereof.
     (13) “Commencement Date” – May 1, 2002.
     (14) “Term” – Ten (10) years, subject to the Tenant’s right of extension
pursuant to paragraph 1 of Schedule “F” to this Lease.
     (15) “Agreement to Lease” means the written agreement to lease between the
Landlord and the Tenant with respect to the 4th Floor Premises dated February 1,
2002.
     (16) “Deposit” means the sum of Twenty-Nine Thousand, Four Hundred and
Seventeen Dollars and Seventy-Six Cents ($29,417.76) applied in accordance with
Section 14.02.
Section 1.02 – Certain Standard Definitions
     (1) “Additional Rent” means all sums of money, other than Basic Rent, which
are required to be paid by the Tenant pursuant to any provision of this Lease.
     (2) “Additional Service” means any service which is requested or required
by or for a tenant (including the Tenant) in addition to those supplied by the
Landlord as part of the normal services provided in the Complex, and which the
Landlord is prepared or elects to supply at an additional cost to the tenant in
question and includes, without limitation, janitor and cleaning services in
addition to those normally supplied, the provision of labor and supervision in

2



--------------------------------------------------------------------------------



 



connection with deliveries, supervision in connection with the moving of any
furniture or equipment of any tenant and the making of any repairs or
alterations by any tenant.
     (3) “Additional Service Cost” means the additional cost payable by the
Tenant to the Landlord for any Additional Service in accordance with
Section 5.02 hereof.
     (4) “Architect” means the independent, professional qualified architect,
professional engineer or surveyor named by the Landlord from time to time.
     (5) “Bank Rate” means the interest rate per annum as announced by the
chartered bank of the Landlord at the principal office of such bank in Toronto
and reported by it to the Bank of Canada as its prime rate, which rate is on the
its base rates and serves as the basis upon which effective rates of interest
are calculated for Canadian dollar loans made in Canada with interest payable as
a function of its prime rate as change from time to time.
     (6) “Building” means the structures housing the integrated retail,
commercial and office complex and its related improvements and facilities, all
constructed and located on the Lands, including, without limitation, the Parking
Garage, as the same may from time to time be altered, expanded or reconstructed,
all of which are commonly known as the Edison Centre.
     (7) “Business Hours” means the period from 8:00 a.m. to 6:00 p.m. on
Mondays to Fridays inclusive (excepting holidays) or such other hours as may be
designated from time to time by the Landlord.
     (8) “Capital Tax in Respect of the Complex” means the aggregate of:

  (a)   an amount of the tax or excise imposed by the Province of Ontario upon
the Landlord or the owners of the Complex which is measured by or based in whole
or in part upon the capital, surplus, reserves or indebtedness of such Landlord
or owners, and which is at present based upon the application of the prescribed
rate of 0.3% to the amount of such Landlord’s or owner’s “taxable paid-up
capital” as defined in the Corporations Tax Act (Ontario); the amount of the tax
or excise for the purposes hereof shall be calculated in any year as if the
Complex was the only establishment in the Province of Ontario owned by such
Landlord or owners in the year and such Landlord or owners had no establishment
other than in the Province of Ontario; and     (b)   an amount of the tax or
excise imposed by the Government of Canada upon the Landlord or the owners of
the Complex which is measured by or based in whole or in part upon the capital,
surplus, reserves or indebtedness of the Landlord or the owners, and which tax
is at present based upon the application of the prescribed rate .2% to the
amount by which the “taxable capital employed in Canada” by such Landlord or
owners as defined in the Income Tax Act (Canada) exceeds its or their capital
deduction for the year; the amount of the tax or excise for the purposes hereof
shall be calculated in any year as if the Complex was the



3



--------------------------------------------------------------------------------



 



      only asset owned by such Landlord or owners in the year and the capital
deduction of such Landlord or owners for the year was nil.

     (9) “Common Facilities” means those areas and facilities of the Complex
which serve or benefit the Complex including, without limitation, roadways,
landscaped areas, arcades, sidewalks, public entrance doors, halls, public
lobbies, lavatories, stairways, passageways, elevators, service ramps (and, to
the extent such exist from time to time, common loading and receiving
facilities) and Common Use Equipment, and which are designated from time to time
by the Landlord for the common use and enjoyment of the tenants in the Complex,
and their agents, invitees, servants, employees and licensees, or for use by the
public, but excluding the Parking Garage, rentable premises in the Complex and
other portions of the Complex which are from time to time designated by the
Landlord for private use by one or a limited group of tenants.
     (10) “Common Use Equipment” means all mechanical, plumbing, electrical and
heating, ventilating, and air-conditioning equipment, pipes, ducts, wiring,
machinery and equipment and other integral services, utility connections and the
like providing services to the Complex, including services to and within
rentable premises, except to the extent that the same have been installed within
rentable premises for or by tenants as Leasehold Improvements.
     (11) “Complex” means the Lands and the Building.
     (12) “HVAC Costs” means the cost of heating, ventilating and cooling all of
the rentable premises in the Complex and includes, without limitation, cost of
fuel, electricity, operation of air distribution and cooling equipment, labor,
materials, non-capital repairs, maintenance, service and other such costs, and
depreciation (provided that with respect to capital costs in excess of $100,000
such capital cost shall be amortized in accordance with generally accepted
accounting practices in the real estate industry over the useful life, as
determined by the Landlord, acting reasonably, of the particular items(s) for
which the cost was incurred but any such capital costs of $100,000 or less may
be so amortized or charged over any period the Landlord may determine, acting
reasonably), together with interest on the undepreciated portion of such costs
at an annual rate of interest that is two percentage (2%) points above the Bank
Rate in effect on the date on which the relevant cost was incurred) of fixtures
and equipment used therefor which, by their nature, require periodic replacement
or substantial replacement, reasonably attributable to the heating, ventilating
and cooling of the specified part, and the reasonable costs incurred by the
Landlord in making allocations of the cost among the Common Facilities, the
Leased Premises and other components of the Complex, and, when used with
reference to only some (but not all) rentable premises in the Complex, means
such costs of heating, ventilating and cooling such specified part, in each case
plus an administration fee of fifteen percent (15%) of the total of such
respective aforementioned costs.
     (13) “HVAC Hours” means each hour of each day of the year, including
Saturdays, Sundays and holidays, or such other hours as may be designated from
time to time by the Landlord.

4



--------------------------------------------------------------------------------



 



     (14) “Insurance Cost” means, for any Accounting Period, the total cost to
the Landlord calculated in accordance with generally accepted accounting
principles, for insuring the Complex.
     (15) “Insured Damage” means that part of any damage occurring to the
Complex, including the Leased Premises, of which the entire cost of repair
(except as to any deductible amount provided for in the applicable policy or
policies of insurance) is actually recovered by the Landlord under a policy of
insurance from time to time effected by the Landlord pursuant hereto or any
amount which, in the case of insurance which the Landlord has agreed by this
Lease to carry but has failed to carry, could reasonably have been expected to
have been recovered.
     (16) “Janitorial Costs” means the cost of providing janitorial services to
all of the rentable premises in the Complex and when used with reference to only
some (but not all) rentable premises in the Complex, means the cost of proving
janitorial services to such specified part, in each case plus an administration
fee of fifteen percent (15%) of the total of such respective costs.
     (17) “Lands” means the lands described in Schedule “B” attached hereto as
the same may be varied from time to time.
     (18) “Leasehold Improvements” means all items generally considered as
leasehold improvements, including, without limitation, all fixtures, equipment
of the nature of fixtures (but not of the nature of trade fixtures),
improvements, installations, alterations and additions from time to time made,
erected or installed by or on behalf of the Tenant, or any previous occupant of
the Leased Premises in the Leased Premises, and by or on behalf of other tenants
in other premises in the Building, including any stairways for the exclusive use
of the Tenant, all partitions, however affixed and whether or not movable, and
all wall-to-wall carpeting other than carpeting laid over finished floors and
affixed so as to be readily removable without damage; but excluding trade
fixtures, furniture, unattached or free-standing partitions and equipment not of
the nature of fixtures.
     (19) “Mortgage” means any instrument, deed of trust, document or security
interest (resulting from any method of financing or refinancing) or blanket
mortgage (affecting the Complex as well as other property) now or hereafter
secured upon the Lands and the Building or any part thereof, and includes all
renewals, modifications, consolidations, replacements and extensions thereof.
     (20) “Mortgagee” means the mortgagee, hypothecary or other creditor or
trustee for bondholders or others named in any Mortgage.
     (21) “Notice” means any notice, statement, consent, approval, demand or
request herein required or permitted to be given by any party to another
pursuant to this Lease and shall be in writing and, if to the Landlord,
addressed to the Landlord at the Landlord’s Address, and if to the Tenant,
addressed to the Tenant at the Tenant’s Address, and if to the Guarantor, if
any, addressed to the Guarantor at the Guarantor’s Address. All Notices shall be
hand-delivered and the effective date of such Notices shall be the date of
delivery.

5



--------------------------------------------------------------------------------



 



     (22) “Operating Costs” means the total of all expenses, costs, fees,
rentals, disbursements and outlays of every kind paid, payable or incurred by or
on behalf of the Landlord, or attributable by the Landlord to the Complex on an
accrual basis in accordance with generally accepted accounting principles,
consistently applied, (or on a cash basis to the extent the Landlord considers
appropriate), but without duplication, in connection with the complete
maintenance, cleaning, heating, ventilating, cooling, repair, operation,
supervision, replacement, administration and management of the Complex, and in
the maintenance, repair, replacement and operation of property adjacent to the
Complex such as any public sidewalks, public parks and the above or below-ground
passageways or tunnels leading to any underground public transportation system
and to other buildings (including buildings in other city blocks) or pedestrian
malls, and a reasonable amount, as determined by the Landlord from time to time,
for all expenses incurred by or on behalf of tenants in the Complex with whom
the Landlord may from time to time have agreements whereby, in respect of their
premises, those tenants perform any cleaning, maintenance or other work or
services usually performed by the Landlord which, if directly incurred by the
Landlord, would have been included in Operating Costs. Subject to, but without
limiting the generality of the foregoing, Operating Costs shall include:
          (A)

  (i)   the Insurance Cost;     (ii)   the cost of providing security,
supervision, traffic control, landscaping, window cleaning, garbage collection
and removal and snow removal services;     (iii)   the cost of operating,
providing, inspecting, maintaining, servicing, repairing and replacing the
heating, ventilating, cooling, electrical, water and music systems, in each case
in respect of the Common Facilities but excluding the original capital cost of
same, provided that capital costs in excess of $100,000 shall be amortized as
required by Section 1.02(22)(A)(xvi);     (iv)   the cost of replacing building
standard electric fixtures, ballasts, tubes, starters, lamps and light bulbs;  
  (v)   the cost of tempered water (or, at the Landlord’s option, hot and cold
water), electric light and power, telephone, steam, gas, sewage disposal and
other utilities and services;     (vi)   the cost of maintaining and replacing
signs and directing boards;     (vii)   accounting costs incurred in connection
with the maintenance, repair, replacement, operation, administration or
management of the Complex, including computations required for the imposition of
charges to tenants, the cost of preparing statements and opinions for tenants
and banking fees and expenses and audit fees;

6



--------------------------------------------------------------------------------



 



  (viii)   the cost of performing its obligations under Section 8.03, except as
specifically excluded therein;     (ix)   the fair rental value (having regard
to the rentals prevailing from time to time for similar space) of space in the
Complex used by the Landlord, acting reasonably, in connection with the
maintenance, repair, replacement, operation, administration or management of the
Complex and space in the Complex utilized for fire cross-over corridors
connecting staircases on any floor of the Building;     (x)   the cost of direct
supervision and of management and all other indirect expenses to the extent
allocable to the maintenance, repair, replacement, operation, administration or
management of the Complex;     (xi)   all costs and expenses (including legal
and other professional fees and interest and penalties on deferred payments)
incurred by the Landlord in contesting, resisting or appealing any Taxes acting
reasonably;     (xii)   a reasonably fee for the administration and management
of the Complex applied to the aggregate of all rents received or receivable from
occupants of the Complex, which fee shall be comparable to fees charged by
management companies for managing and administering developments in the City of
Toronto similar to the Complex;     (xiii)   the amount of all salaries, wages
and fringe benefits paid to or for personnel, managers, and superintendents,
wherever located, to the extent, as allocated by the Landlord acting reasonably,
that they are employed or retained by or on behalf of the Landlord in connection
with the maintenance, repair, replacement, operation, administration or
management of the Complex, and amounts paid to independent contractors for any
services in connection with the maintenance, repair, replacement, operation,
administration or management of the Complex or any part of it, provided that
capital costs in excess of $100,000 which are included in invoices from such
independent contractors shall be amortized as required by
Section 1.02(22)(A)(xvi);     (xiv)   fees and expenses of architects,
engineers, quantity surveyors and other consultants retained by the Landlord on
matters relating to the Complex;     (xv)   the costs of uniforms for personnel,
and of supplies, tools, equipment and materials used in connection with the
maintenance,

7



--------------------------------------------------------------------------------



 



      repair, replacement, operation, administration, management or caretaking
of the Complex;     (xvi)   depreciation of the costs incurred to make
alterations, replacements or additions to the Complex intended to reduce the
cost of other items included in Operating Costs, improve the operation of the
Complex or maintain its operation as a first-class multi-use commercial complex,
provided that with respect to capital costs in excess of $100,000 such capital
cost shall be amortized in accordance with generally accepted accounting
practices in the real estate industry over the useful life, as determined by the
Landlord, acting reasonably, of the particular item(s) for which the cost was
incurred but any such capital costs of $100,000 or less may be so amortized or
charged over any period the Landlord may determine, acting reasonably; costs
being depreciated will include, without limitation, costs incurred in respect of
alterations, replacements or additions to the roof, elevators and other
machinery, equipment, facilities, decorating, flooring, systems, and property
installed in or used in connection with the Complex (except to the extent that
the costs are charged fully to income account in the Accounting Period in which
they are incurred) and interest on the undepreciated portion of the original
cost of such items being depreciated, payable monthly, from the date on which
the relevant cost was incurred at an annual rate of interest that is two
percentage (2%) points above the Bank Rate in effect on the date on which the
relevant cost was incurred; the depreciation costs and interest charged under
this clause shall be calculated by the Landlord, acting reasonably, in
accordance with sound and generally accepted accounting principles, but no
depreciation or interest will be charged in respect of any such items installed
in conjunction with the original construction of the Complex;     (xvii)   goods
and services taxes, business transfer taxes, value-added taxes, multi-stage
sales taxes, sales, use or consumption taxes and any like taxes on property and
services by or on behalf of the Landlord, except to the extent recoverable by
the Landlord;     (xviii)   Capital Tax in respect of the Complex, the Ontario
commercial concentration tax and any business or similar taxes or license fees
in respect of the business of the Landlord which pertains to the management,
operation and maintenance of the Complex;     (xix)   the reasonably day-to-day
cost of enforcing and collecting payment of charges to tenants and other
occupants including, but not limited to, such actions as initial and reasonable
follow-up telephone calls and correspondence to advise of and collect late rents
arising from oversight, casual error, late mail service and the like, but in no

8



--------------------------------------------------------------------------------



 



      event including the costs of enforcement procedures against specific
defaulting tenants such as legal, bailiff, lock-smithing and other similar fees
and charges; and     (xx)   all other direct and indirect costs and expenses of
every kind, to the extent incurred in or allocable to the maintenance, repair,
replacement, operation, supervision, administration or management of all or any
part of the Complex, or any of its appurtenances;

          (B) except to the extent otherwise provided in Part (A) of this
definition, Operating Costs shall exclude or shall have deducted therefrom:

  (i)   Taxes, HVAC Costs, Janitorial Costs and Utilities Charges;     (ii)  
debt service in respect of financing secured by or related to the Complex and
interest on debt save for interest payable if, as and when costs and expenses in
respect of Operating Costs and/or Taxes temporarily exceed recoveries from time
to time in respect thereof;     (iii)   depreciation other than that referred to
in Section 1.02(A)(xvi);     (iv)   an amount equal to the net proceeds of
insurance actually recovered by the Landlord for damage to the Complex to the
extent that the cost to repair such damage is included in Operating Costs;    
(v)   an amount equal to recoveries by the Landlord in respect of warranties or
guarantees relating to the construction of the Complex or any part of it, to the
extent that the repair costs in respect of the work covered by warranty or
guarantee is included in Operating Costs;     (vi)   all amounts chargeable
directly to specific tenants of the Complex by reason of their excess
consumption of water, hydro or other utilities to the extent that those amounts
are included in Operating Costs;     (vii)   all Additional Service Costs
chargeable to specific tenants of the Complex for Additional Service to the
extent that those amounts are included in Operating Costs, including any
administrative or overhead charges;     (viii)   an amount equal to the
contribution to Operating Costs made by owners or occupants of adjacent
buildings who are, by agreement, entitled to use the ramps, truck docks and
other facilities located in the Complex including, without limitation, the
contribution made by the condominium complex adjacent to the Complex, but not

9



--------------------------------------------------------------------------------



 



      including any rent paid by such condominium complex (or occupants thereof)
for parking spaces in the Parking Garage;     (ix)   all amounts which are
attributable by the Landlord to the operation of the Parking Garage;     (x)  
the Landlord’s cost of acquiring and/or the cost of constructing the Complex,
whether paid as debt service or ground rents;     (xi)   tenant inducements,
including leasehold improvements allowances, leasing commissions and leasing
costs;     (xii)   interest and penalties incurred by reason of the Landlord’s
late payment of any amount required to be paid by it under this Lease, unless
such late payment was made by the Landlord in good faith in the best interests
of the tenants of the Building;     (xiii)   fines and penalties resulting from
the violation by the Landlord of any laws and costs incurred in respect of work
on the Complex made necessary by the Landlord’s non-compliance with or violation
of such laws;     (xiv)   fees or contributions paid by the Landlord to any
merchants’ association, promotion fund, advertising fund or the like;     (xv)  
any costs relating to or incurred in respect of any food court;     (xvi)  
costs of alterations, maintenance and repairs to premises of other tenants of
the Building (including, without limitation, any permit, license and/or
inspection fees) and/or the cost of relocating tenants;     (xvii)   legal
expenses attributable, whether directly or indirectly, to entering into leases
or other agreements with, enforcing leases or other agreements against, or
otherwise related to disputes with any actual or prospective tenants or other
occupant of the Building;     (xviii)   the cost of repairs or other work
necessitated by the negligence or willful misconduct of the Landlord, its
agents, contractors or employees;     (xix)   corporate, income or profits taxes
upon the income of the Landlord or any other taxes which are of a personal
nature to the Landlord or the owners of the Complex including, without
limitation, the Ontario commercial concentration tax, but excluding Capital Tax
in Respect of the Complex;     (xx)   costs incurred due to a breach by the
Landlord of any terms of this Lease or any other lease of premises in the
Complex and amounts

10



--------------------------------------------------------------------------------



 



      incurred by the Landlord because of its negligence of those for whom it is
in law responsible;     (xxi)   expenses associated with excess lands owned by
the Landlord;     (xxii)   any amount in excess of $100,000 which is expended by
the Landlord to improve or upgrade the Complex and which it is not required to
expend to fulfill its obligations under this Lease.

There shall also be credited against Operating Costs amounts received by the
Landlord for the use and operation of the Common Facilities.
          (C) in computing Operating Costs, if less than one hundred percent
(100%) of the Total Complex Rentable Area is occupied during any period for
which a computation must be made, the amount of Operating Costs referable to
those components thereof which by their nature increase with increased building
occupancy, will be increased (as estimated by the Landlord) to reflect the
additional costs that would have been incurred had one hundred percent (100%) of
the Total Complex Rentable Area been occupied during that period;
          (D) any costs that are not directly incurred by the Landlord but are
chargeable as Operating Costs may be estimated by the Landlord on a reasonable
basis to the extent that the Landlord cannot ascertain the exact amount; and
          (E) the taxes enumerated in Section 1.02(22)(A)(xvii) above are
included upon the understanding that the in force at the date hereof, and to
corresponding credits, if any, in the case of subsequent taxes from time to time
in force, the intent being that so long as such credits are available to the
Landlord the taxes referred to in Section 1.02(22)(A)(xvii) will not be
included.
     (23) “Parking Garage” means those portions of the Complex and lands
adjacent thereto which are designated from time to time by the Landlord for
parking purposes including, without limitation, the vehicular ramps and other
entrances and exits thereto, and all services, facilities and systems contained
exclusively within and serving such parking facilities, as the same may from
time to time be altered, expanded or reconstructed.
     (24) “Proportionate Share” means, in the case of (a) estimated or actual
Operating Costs or Taxes for any period, the fraction which has as its numerator
the Rentable Area of the Leased Premises and as it denominator the Total Complex
Rentable Area as determined pursuant to Schedule “D” and (b) estimated or actual
HVAC Costs and Janitorial Costs for any period, the fraction which has as its
numerator the Rentable Area of the Leased Premises and as its denominator the
Rentable Area of any and all premises occupied by tenants carrying on business
and for which a portion of such HVAC Costs and Janitorial Costs, as the case may
be, are being expended.
     (25) “Rent” means Basic Rent and Additional Rent.
     (26) “Rentable Area” of any portion of the Complex means the floor area
expressed in square feet, determined in accordance with the method of
measurement set out in Schedule “D”

11



--------------------------------------------------------------------------------



 



annexed hereto and adjusted from time to time to reflect any addition,
reduction, rearrangement or relocation of space.
     (27) “Rules and Regulations” means those rules and regulations stipulated
in Schedule “C” annexed hereto, any reasonable amendments thereto and, provided
they do not conflict with the terms of this Lease, any further reasonable rules
and regulations of which the Tenant receives Notice from the Landlord which the
Landlord, in its judgment, may from time to time stipulate for the proper
operation of the Complex, and all such amendments and further rules and
regulations shall be read as forming a part of this Lease as if the same were
embodied herein.
     (28) “Taxes” means all taxes, rates, duties, levies, fees, charges, sewer
levies, local improvement rates, and assessments whatsoever imposed, assessed,
levied or charged, now or in the future, by any school, municipal, regional,
provincial, federal, parliamentary or other governmental body, corporate
authority, agency or commission (including, without limitation, school boards
and utility commissions), against the Complex or any part thereof and/or the
Landlord and/or the owners of the Complex in connection therewith, calculated on
the basis of the Complex being assessed as a fully leased and operational
building, but excluding (unless specifically referred to above):

  (a)   corporate, income or profit taxes upon the income of the Landlord or the
owners of the Complex and any other tax of a personal nature to them to the
extent such taxes are not levied in substitution or in lieu of any of the realty
taxes, rates, etc. referred to in the immediately preceding paragraph;     (b)  
business or similar taxes or license fees in respect of the business of the
Landlord which pertains to the management, operation and maintenance of the
Complex (and which are included in Operating Costs);     (c)   business or
similar taxes or license fees in respect of any business carried on by tenants
and occupants (including the Tenant) of the Complex;     (d)   Capital Tax in
respect of the Complex and the Ontario commercial concentration tax (and which
are included in Operating Costs); and     (e)   an amount equal to the
contribution (if any) to Taxes made by the condominium complex adjacent to the
Complex.

     (29) “Tenant’s Taxes” means the aggregate of:

  (a)   all taxes imposed which are separately identified by the lawful taxing
authority as being attributable to the personal property, furnishings, fixtures
and Leasehold Improvements installed in the Leased Premises; and     (b)   all
taxes imposed upon the Tenant which are attributable to the business, income or
occupancy of the Tenant or any other occupant of the Leased Premises, and to the
use of any of the Common Facilities by the Tenant or other occupant of the
Leased Premises.

12



--------------------------------------------------------------------------------



 



     (30) “Total Complex Rentable Area” means the aggregate of all Rentable Area
(including the Leased Premises) of the Building determined in accordance with
Schedule “D” and adjusted from time to time to reflect any addition, reduction,
rearrangement or relocation of space.
     (31) “Transfer” means an assignment of this Lease in whole or in part, a
sublease of all or any part of the Leased Premises, any transaction whereby the
rights of the Tenant under this Lease to the Leased Premises is conferred upon
anyone, any mortgage, charge or encumbrance of this Lease or the Leased Premises
or any part thereof, or other arrangement under which either this Lease or the
Leased Premises becomes security for any indebtedness or other obligations, and
includes any transaction or occurrence whatsoever which has changed or might
change the identity of the person or persons having lawful use or occupancy of
any part of the Leased Premises.
     (32) “Unavoidable Delay” means any delay by a party in the performance of
its obligation under this Lease caused in whole or in part by any acts of God,
strikes, lockouts or other industrial disturbances, acts of public enemies,
sabotage, war, blockades, insurrections, riots, epidemics, washouts, nuclear and
radiation activity or fallout, arrests, civil disturbances, explosions, breakage
of or accident to machinery, any legislative, administrative judicial action
which has been resisted in good faith by all reasonable legal means, any act,
omission or event, whether of the kind herein enumerated or otherwise, not
within the control of such party, and which, by the exercise of control of such
party, could not have been prevented, but lack of funds on the part of such
party shall not constitute an Unavoidable Delay.
     (33) “Useable Area” of any rentable premises means the floor area expressed
in square feet, determined in accordance with Schedule “D” annexed hereto, and
adjusted from time to time to reflect any addition, reduction, rearrangement or
relocation of space.
     (34) “Utilities” means water, fuel, power, telephone and other utilities
furnished by the Landlord to the Complex.
     (35) “Utilities Charge” means the aggregate of:

  (a)   to total cost of the Utilities used or consumed in or with respect to
the Leased Premises in connection with electricity for lighting, heating,
ventilating and cooling and normal office equipment;     (b)   the cost of any
other charges levied or assessed in respect of or in addition to the cost of
such Utilities, as reasonably determined by the Landlord;     (c)   any costs
incurred by the Landlord in determining the Utilities Charge, including, without
limitation, professional, engineering and consulting fees; and     (d)   an
administration fee of fifteen percent (15%) of the total of the aforementioned
costs.

13



--------------------------------------------------------------------------------



 



ARTICLE II
LEASED PREMISES – TERM – RENT
Section 2.01 – Leased Premises and Term
In consideration of the rents, covenants and agreements herein contained on the
part of the Tenant to be paid, observed and performed, the Landlord leases to
the Tenant, and the Tenant leases from the Landlord, the 4th Floor Premises for
the Term and the 10th Floor Premises fro that portion of the Term which
commences on July 1, 2006 and ends on April 30, 2012.
Section 2.02 – Uses of Additional Areas
The use and occupation by the Tenant of the Leased Premises includes for the
purposes of carrying on its business, the non-exclusive right of the Tenant, the
Tenant’s employees, agents, invitees, suppliers (subject to the Rules and
Regulations) and persons having business with the Tenant in common with the
Landlord, its other tenants, sub-tenants and all others entitled or permitted,
to the use of the Common Facilities and, to the extent provided in paragraph 2
of Schedule “F” to this Lease, the Parking Garage.
Section 2.03 – Construction of the Leased Premises
Intentionally deleted.
Section 2.04 – Adjustment of Areas
In the event of any expansion or reduction of the Leased Premises after the
Commencement Date, the Landlord may from time to time re-measure the Useable
Area of the Leased Premises or re-calculate the Rentable Area of the Leased
Premises and may re-adjust the Basic Rent and/or the Proportionate Share of
Additional Rent accordingly. The effective date of any such re-adjustment shall:

  (a)   in the case of an adjustment to the Rentable Area resulting from a
change in the aggregate Useable Area of all rentable premises on the floor on
which the Leased Premises are situated, be the date on which such change
occurred; and     (b)   in the case of a correction to any measurement or
calculation error, be the first date as of which such error was introduced in
the calculation of Basic Rent or Additional Rent.

Section 2.05 – Covenant to Pay
The Tenant shall pay Basic Rent and Additional Rent as herein provided in lawful
money of Canada, without any prior demand therefore and without any deduction,
abatement, set-off or compensation whatsoever save as provided in Section 9.01
and, except with respect to set-off, elsewhere in this Lease. The Tenant agrees
to pay to the Landlord in addition to Basic Rent and Additional Rent, any goods
and services tax, business transfer tax, value-added tax, multi-stage

14



--------------------------------------------------------------------------------



 



sales tax, sales, use or consumption tax, or any like tax imposed by any
governmental authority in respect of this Lease, or in respect of any property
or services provided hereunder, including, without limitation, such taxes
calculated on or in respect of any Rent (whether Basic Rent or Additional Rent)
payable under this Lease; any such tax shall be deemed not to be Rent, but the
Landlord shall have the same remedies for and rights of recovery of such amount
as it has for recovery of Rent under this Lease. The obligation to pay
Additional Rent (and adjustments thereto) shall survive the expiration or sooner
termination of this Lease. All amounts payable under this Lease, unless
otherwise provided, become due with the next installment of Basic Rent. The
Landlord may, at its option, upon Notice to the Tenant direct that the Tenant
pay any or all Rent to any other party specified by the Landlord.
Section 2.06 – Basic Rent
The Tenant shall pay from and after the Commencement Date to the Landlord the
Basic Rent, such Basic Rent to be computed in accordance with Section 1.01(10)
hereof, and payable in equal monthly installments in advance on the first day of
each and every month. As soon as reasonably possible after completion of
construction of the Leased Premises, the Landlord shall measure the Useable Area
of the Leased Premises and shall calculate the Rentable Area of the Leased
Premises and only at such time shall any necessary adjustments in the Basic Rent
and Additional Rent be made.
If the Commencement Date is not the first day of a calendar month, then the
Basic Rent for the first and last months of the Term shall be appropriately
adjusted, on a per diem basis, based upon a period of three hundred and
sixty-five (365) days, and the Tenant shall pay upon the Commencement Date, the
portion of the Basic Rent so adjusted from the Commencement Date to the end of
the month in which the Commencement Date occurs.
Section 2.07 – Late Payment Charge
Intentially deleted.
Section 2.08 – Net Lease
The Basic Rent payable under this Lease is intended to be an absolutely net
return to the Landlord, except as expressly herein set out. The Landlord is not
responsible for any expenses or outlays of any nature arising from or relating
to the Leased Premises, or the use or occupancy thereof, or the contents thereof
or the business carried on therein, except as expressly herein set out. The
Tenant shall pay all charges, impositions and outlays of every nature and kind
relating to the Leased Premises except as expressly herein set out.
Section 2.09 – Acknowledgment of Commencement Date
The Tenant covenants to execute and return to the Landlord, within fifteen
(15) days of written demand from the Landlord, an acknowledgment of the
Commencement Date in the form set forth in Schedule “E” annexed hereto, subject
to such variations as the facts require.

15



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, OPERATING COSTS, HVAC COSTS AND JANITORIAL COSTS
Section 3.01 – Taxes Payable by Landlord
The Landlord shall pay directly to the appropriate and lawful taxing authorities
all Taxes, subject to Sections 3.02 and 3.04 hereof. The Landlord may contest
any Taxes and appeal any assessments with respect thereto, withdraw any such
contest or appeal, and agree with the taxing authorities on any settlement or
compromise with respect to Taxes.
Section 3.02 – Tenant’s Share of Taxes
The Tenant shall pay the Landlord as Additional Rent a share of all Taxes which
share be determined as follows:

  (a)   if the Leased Premises are separately assessed by the appropriate and
lawful taxing authority in question (or, in lieu thereof, calculations are made
by such authority from which a separate assessment therefor may, in the
Landlord’s reasonable opinion, be readily determined) for the payment of Taxes
on a basis which includes a valuation of an aliquot part of the Common
Facilities reasonably attributable thereto, and the aggregate of such assessment
together with all other corresponding assessments for the remainder of the
rentable premises in the Building, equals the total assessment by such taxing
authority of the Building and the Common Facilities reasonably attributable
thereto, the Tenant shall pay to the Landlord its share of Taxes based upon such
separate assessment by multiplying an amount equal to such Taxes by a fraction,
the numerator of which is equal to such assessment of the Leased Premises and
the denominator of which is the aggregate of all such assessments of rentable
premises in the Building, including the Leased Premises;     (b)   if the Leased
Premises and the remainder of the rentable premises in the Building, are not
respectively separately assessed, or calculations made by which the same may be
readily determined, in each case as contemplated in subsection 3.02(a) above,
the Tenant shall pay to the Landlord its Proportionate Share of the Taxes
assessed against the Building, including a portion of the Taxes attributable to
the Common Facilities and allocated to the Building by the Landlord, the amounts
of such assessment and allocation, if not determined by allocation or
apportionment and identified as such to the Landlord by the appropriate and
lawful taxing authority in question, shall be determined by allocation or
apportionment by the Landlord from time to time on an equitable basis having
regard, amongst other things, to general principles of assessment; and     (c)  
if the Tenant elects to be assessed as a separate school supporter, the Tenant
will pay to the Landlord, in addition to any other amounts owing

16



--------------------------------------------------------------------------------



 



      pursuant to this Section the excess, if any, of the separate school taxes
over public school taxes resulting from such election.

Section 3.03 – Tenant’s Proportionate Share of Operating Costs
The Tenant shall pay to the Landlord as Additional Rent in accordance with
Section 3.07 the Proportionate Share of Operating Costs.
Section 3.04 – Tenant’s Taxes
The Tenant shall pay to the appropriate and lawful taxing authorities and shall
discharge when the same become due and payable, all Tenant’s Taxes. In the event
that the Tenant fails to do so, the same shall be deemed a failure to pay a sum
due hereunder as contemplated in subsection 13.01(a) hereof and the Landlord
shall have all of the rights or remedies provided in Article XIII in respect
thereof.
Section 3.05 – Tenant’s Responsibility
The Tenant shall promptly deliver to the Landlord on request, copies of
assessment notices, tax bills and other documents received by the Tenant
relating to Taxes and Tenant’s Taxes and receipts for payment of Taxes and
Tenant’s Taxes. The Landlord hereby acknowledges that the Landlord is not
concerned with those of the Tenant’s Taxes relating to the Tenant’s personal
property, furnishings, business, income or occupancy to the extent that the
non-payment thereof cannot result in a charge against the Complex or the Leased
Premises in favor of the authority levying the same (the “Tenant’s Personal
Taxes”) and hereby agrees that the Tenant’s obligations herein to deliver copies
of assessment notices, tax bills and other documents relating to Tenant’s Taxes
shall not extend to those relating only to Tenant’s Personal Taxes. The Tenant
shall not contest any Taxes or Tenant’s Taxes or appeal any assessments relating
thereto without the Landlord’s prior written approval. If the Tenant wishes to
so appeal and the Tenant can demonstrate to the Landlord, acting reasonably,
that the Tenant has a prima facie case in respect thereof, the Landlord will
approve the same and co-operate and join in the Tenant’s contestation or appeal
to the extent reasonably as required and requested by the Tenant, and any
reasonable cost of the Landlord in respect thereof shall be payable forthwith by
the Tenant upon the demand by the Landlord as an Additional Service Cost. If the
Tenant obtains such approval, the Tenant shall deliver to the Landlord such
security for the payment of such Taxes or Tenant’s Taxes as the Landlord deems
advisable and the Tenant shall diligently prosecute any such appeal or
contestation to a speedy resolution and shall keep the Landlord informed of its
progress in that regard from time to time.
Section 3.06 – Proportionate Share of HVAC Costs and Janitorial Costs
The Tenant shall pay to the Landlord as Additional Rent, in accordance with
Section 3.07, the Proportionate Share of HVAC Costs and Janitorial Costs.

17



--------------------------------------------------------------------------------



 



Section 3.07 – Payment of Estimated Taxes, Operating Costs, HVAC Costs and
Janitorial Costs

  (a)   The amounts payable by the Tenant pursuant to Section 3.02, 3.03 and
3.06 hereof may be estimated by the Landlord for such period as the Landlord
determines from time to time, provided such period shall not exceed twelve
(12) months, and the Tenant agrees to pay to the Landlord the amounts so
estimated in monthly installments in advance during such period as Additional
Rent. Notwithstanding the foregoing, as soon as bills for all or any portion of
the said amounts so estimated are received, the Landlord may bill the Tenant for
the Proportionate Share thereof and the Tenant shall pay the Landlord such
amounts so billed (less all amounts previously paid on account by the Tenant on
the basis of the Landlord’s estimate as aforesaid) as Additional Rent on demand.
    (b)   Within a reasonable period of time after the end of the period for
which such estimated payments have been made, and in any event within one
hundred and twenty (120) days of the end of such period, the Landlord shall
deliver to the Tenant a statement from the Landlord, confirmed by the Landlord’s
independent auditors, of Taxes, Operating Costs, HVAC Costs and Janitorial
Costs, together with a calculation of the Tenant’s share of the costs and
expenses payable pursuant to Sections 3.02, 3.03 and 3.06 and, if necessary, an
adjustment shall be made between the parties in the following manner. Such
statement shall be accompanied by sufficient particulars of the amounts sought
to be recovered from the Tenant in respect of the foregoing matters as will
permit the Tenant to satisfy itself, acting reasonably, as to the propriety of
the inclusion thereof in Taxes, Operating Costs, HVAC Costs and Janitorial
Costs, as the case may be, in accordance with the provisions hereof. If the
Tenant has paid in excess of the amounts due, the excess shall be refunded by
the Landlord within a reasonable period of time not to exceed fifteen (15) days
after the delivery of the said statement. If the amount the Tenant has paid is
less than the amounts due, the Tenant agrees to pay such additional amounts due
forthwith upon demand. If any fiscal year during the Term is greater or less
than any such period determined by the Landlord as aforesaid, the Tenant’s share
of the costs and expenses payable, pursuant to Sections 3.02, 3.03 and 3.06
shall be subjected to a per diem, pro rata adjustment based upon a period of
three hundred and sixty-five (365) days. The obligations set out herein shall
survive the expiration of the Term or earlier termination of this Lease. Failure
of the Landlord to render any statement of Taxes, Operating Costs, HVAC Costs or
Janitorial Costs shall not prejudice the Landlord’s right to render such
statement thereafter or with respect to any other period. The rendering of any
such statement shall also not affect the Landlord’s right to subsequently render
an amended or corrected statement. The Landlord shall, from time to time as
relevant, and upon the request in writing by the Tenant, provide the Tenant with
advice as to the amount of the fee being charged at the relevant time

18



--------------------------------------------------------------------------------



 



      for administration and management contemplated by Section 1.02(22)(A)(xii)
of this Lease and an explanation of the basis of calculating such fee.     (c)  
The Tenant shall have the right, upon reasonable notice to the Landlord, and at
reasonable times during Business Hours during the six (6) month period next
following the receipt by the Tenant of the relevant statement(s) referred to in
Section 3.07(b) to cause the Tenant’s independent auditor to effect a review of
the Landlord’s books and records relating to Taxes, Operating Costs, HVAC Costs
and Janitorial Costs, and the fee being charged pursuant to
Section 1.02(A)(22)(xii) of this Lease, for the purpose of verifying such
statement(s). If such review determines a discrepancy in the Tenant’s favor, the
Tenant may give written notice thereof to the Landlord. If the Landlord does not
agree with the determination of such review, the parties shall exercise their
reasonable good faith efforts to settle such disagreement within ninety
(90) days following delivery of the Tenant’s aforesaid notice. Failing agreement
within such ninety (90) day period, the matter shall be determined by
arbitration pursuant to the provisions of the Arbitration Act, 1991. The
Landlord shall pay to the Tenant any amount owing to it. Unless such review
determines a discrepancy of at least five percent (5%) in the aggregate in the
Tenant’s favor, any out-of-pocket costs of the Landlord in connection with such
review will be for the account of the Tenant and shall be payable by the Tenant
to the Landlord forthwith upon Notice thereof to the Tenant, as Additional Rent.
        The Landlord estimates that the Utilities Charge and the Proportionate
Share of Taxes, Operating Costs, HVAC Costs and Janitorial Costs for the 2002
calendar year will be $17.26 per square foot of Rentable Area of the Leased
Premises.

ARTICLE IV
COMPLEX – CONTROL AND SERVICES
Section 4.01 – Control of the Complex by the Landlord
The Landlord shall operate and maintain the Complex in a first class and
reputable manner as would a prudent landlord of a similar multi-use commercial
development, having regard to size, age and location. The Landlord hereby
represents and warrants that at the Commencement Date, the Common Use Equipment
serving the Leased Premises are in good repair and working order, capable of
adequately performing the respective services for which they were intended and
installed.
The Complex is at all times subject to the exclusive control, management and
operation of the Landlord. Without limiting the generality of the preceding
sentence, the Landlord has the right, in its control, management and operation
of the Complex and by the establishment of Rules and

19



--------------------------------------------------------------------------------



 



Regulations and general policies with respect to the operation of the Complex or
any part thereof at all times during the period when the Tenant is given
possession of the Leased Premises and throughout the Term to:

  (a)   construct improvements in or to the Complex and make alterations and
additions thereto, subtractions therefrom, rearrangements thereof (including all
entrances and exits thereto), build additional storeys on the Complex and
construct additional facilities adjoining or proximate to the Complex;     (b)  
relocate or re-arrange the various facilities and improvements comprising the
Complex or erected on the Lands from those existing at the Commencement Date;
and     (c)   do and perform such other acts in and to the Complex as in the use
of good business judgment the Landlord determines to be advisable for the more
efficient and proper operations of the Complex. Notwithstanding anything
contained in this Lease, and except when necessary in connection with the
completion of the Landlord’s rights and obligations provided in this Lease, the
Landlord agrees that in exercising its rights hereinbefore set out and in
performing its obligations under Section 8.03 it will do so in a manner so as
not to unreasonably or materially interfere with the Tenant’s business
operations, use and enjoyment of the Leased Premises, nor access to and from the
Leased Premises. The Landlord shall exercise any rights contained in this
Section and perform any obligations under Section 8.03, in a reasonable and
prudent manner so as to minimize any disruption to the Tenant during Business
Hours. In the event that in the exercise of its rights or performance of its
duties aforesaid, it must proceed with activities of a nature materially
interfering with or disruptive of the Tenant’s business operations, use and
enjoyment of the Leased Premises or access to or from them, it will use its
reasonable efforts to do so after Business Hours. In no event shall any such
interference or disruption be of a permanent nature.

Section 4.02 – Landlord’s Service

  (a)   The Landlord shall provide climate control to the Leased Premises during
HVAC Hours to maintain a temperature adequate for occupancy, except during the
making of repairs, alterations or improvements, and provided the Landlord shall
have no responsibility or liability for failure to supply climate control
service when stopped as aforesaid or when prevented from so doing by strikes or
other Unavoidable Delay. Any rebalancing of the climate system in the Leased
Premises necessitated by the installation of partitions, equipment or fixtures
by the Tenant or by any use of the Leased Premises not in accordance with the
design standard of such system will be performed by the Landlord at the Tenant’s
expense as an Additional Service to the Tenant. The Tenant acknowledges that the
adjustment and

20



--------------------------------------------------------------------------------



 



      balancing of the climate control systems may not be finalized until the
Building is substantially occupied by tenants.     (b)   Subject to the Rules
and Regulations, the Landlord shall furnish, except when repairs, maintenance or
replacements are being made, elevator and escalator service during Business
Hours in common with others, provided that the Tenant and its employees and all
other persons using the same shall do so at their own risk. The Landlord agrees
that it will operate at least one elevator or escalator serving the Leased
Premises at all times in addition to Business Hours (except during Unavoidable
Delay), such operation to be carried out however in a manner consistent with the
Landlord’s security arrangements from time to time in place.     (c)   The
Landlord will provide janitorial services to the Leased Premises consistent with
the standards of a first-class office building. The Landlord shall not be
responsible for any indirect or consequential damages sustained by the Tenant or
others as a result of any act or omission or commission on the part of the
persons employed to perform such work. Such work shall be done at the Landlord’s
direction without interference by the Tenant and its servants or employees.    
(d)   The Landlord shall make available electricity for normal lighting and
miscellaneous power requirements and, in normal quantities, water and other
public utilities generally made available to other tenants of the Building by
the Landlord on a 24 hour per day, 7 days per week basis, except when prevented
from doing so by Unavoidable Delay or any other event beyond the reasonable
control of the Landlord.

Section 4.03 – Substitution
At any time, the Landlord may substitute for either or both the 4th Floor
Premises and the 10th Floor Premises (the premises with respect to which
substitution is being made being hereinafter called the “Old Premises”) other
premises in the Building (the “New Premises”), in which event (i) if all of the
4th Floor Premises and the 10th Floor Premises have been so substituted, the New
Premises shall be deemed to be the Leased Premises and (ii) if only part of the
4th Floor Premises and the 10th Floor Premises have been so substituted, the New
Premises shall be deemed to be part of the Leased Premises, and in either case
for all purposes hereunder, provided that the New Premises shall be similar in
area and utility to the Old Premises for the Tenant’s purposes. If the Tenant is
occupying the Old Premises at the time of such substitution, the Landlord shall
pay the reasonable expense of moving the Tenant, its property, trade fixtures
and equipment to the New Premises and other direct and proper costs and shall,
at its sole cost, improve the New Premises with Leasehold Improvements equal to
or better than those located in the Old Premises. If the Tenant is not occupying
the Old Premises at the time of such substitution but subsequently occupies the
New Premises, the Landlord shall pay such expense and costs when the Tenant so
occupies the New Premises. If the Rentable Area of the Leased Premises increases
as a result of such substitution, the Rentable Area of the Leased Premises shall
nevertheless be deemed not to have increased for the purposes of the Tenant’s
monetary

21



--------------------------------------------------------------------------------



 



obligations under this Lease. If all of the 4th Floor Premises and the 10th
Floor Premises is substituted and there is sufficient available rentable space
in the Building so that the New Premises can be contiguous (either on the same
floor or on floors which are immediately above or below each other), the New
Premises shall be contiguous. If less than all of the 4th Floor Premises and the
10th Floor Premises is substituted and there is sufficient available rental
space in the Building so that the New Premises can be contiguous with that
portion of the Leased Premises which is not substituted (either on the same
floor or on floors which are immediately above or below each other), the New
Premises shall be contiguous with that portion of the Leased Premises which is
not substituted.
ARTICLE V
UTILITIES AND ADDITIONAL SERVICES
Section 5.01 – Charge for Utilities
The Tenant shall be solely responsible for and shall promptly pay to the
Landlord, or as the Landlord otherwise directs, in the manner hereinafter
provided as Additional Rent, the Utilities Charge applicable to the Leased
Premises. The Utilities Charge applicable to the Leased Premises shall be
reasonably and equitably allocated by the Landlord on the basis of the Rentable
Area of the Leased Premises. The Utilities Charge shall be payable in equal
monthly installments in advance on the basis of the rate determined by the
Landlord’s engineer from time to time. The Landlord shall be entitled, acting
equitably, to allocate to the Leased Premises an Additional Service Cost for any
Additional Service in respect of usage of Utilities in the Leased Premises in
excess of those covered by the basic rate. In order to more accurately determine
an increased use of electricity by the Tenant, the Landlord is entitled at its
option and at the Tenant’s expense to install check meters in the Leased
Premises.
Section 5.02 – Additional Services of the Landlord
Subject to Article 4 hereof, and excluding services supplied by the Landlord and
charged to the Tenant as Operating Costs, HVAC Costs, Janitorial Costs and the
Utilities Charge, one hundred and fifteen percent (115%) of the cost to the
Landlord of all Additional Services provided by the Landlord or its agent to the
Tenant shall be payable forthwith by the Tenant, upon demand by the Landlord, as
an Additional Service Cost. Such services shall include any services performed
at the Tenant’s request including, without limitation, maintenance, repair,
special janitorial or cleaning services, construction of additional Leasehold
Improvements, replacement of non-standard bulbs, tubes and ballasts and any
electrical or elevator service provided during hours other than Business Hours.
Such services shall also include any services provided at the Landlord’s
reasonable discretion including, without limitation, supervising and approving
any work performed pursuant to Article 8, operating elevators for the sole
benefit of the Tenant and supervising the movement of furniture, equipment,
freight and supplies for the Tenant. Additional Services provided by the
Landlord or its agent on behalf of the Tenant in respect of any of the Tenant’s
obligations set out in the Lease which the Tenant fails to perform shall be one
hundred and twenty-five percent (125%) of the cost to the Landlord without
duplication of charge to the Tenant under any other section of this Lease.

22



--------------------------------------------------------------------------------



 



Section 5.03 – Third Party Services
Excluding services supplied by the Landlord and charged to the Tenant as
Operating Costs or as an Additional Service Cost, the Tenant shall be solely
responsible for, and promptly pay to the appropriate third party, all charges
for services used or consumed in or provided to the Leased Premises, including,
without limitation, rug shampooing, telephone service and other services not
available through the Landlord. In no event will the Landlord be liable to the
Tenant in damages or otherwise for any failure to supply any third-party
services to the Leased Premises.
ARTICLE VI
USE OF LEASED PREMISES
Section 6.01 – Use of the Leased Premises
The Leased Premises shall be used for general office purposes and purposes
ancillary thereto, provided such purposes comply with the terms, covenants and
conditions of this Lease and all applicable laws, by-laws, regulations or other
governmental ordinances from time to time in existence. The Leased Premises may
not be used for any other purposes.
Section 6.02 – Observance of Law
The Tenant shall at its sole cost and expense and, where applicable, in
compliance with Sections 8.01 and 8.02 hereof promptly observe and comply with
all laws or requirements of all governmental authorities, including federal,
provincial and municipal legislative enactments, by-laws and other regulations
and all other authorities having jurisdiction, including fire insurance
underwriters, now or hereafter in force (collectively “Laws”) which pertain to
or affect the Leased Premises, the Tenant’s use of the Leased Premises or the
conduct of any business in the Leased Premises, or the making of any repairs,
replacements, alterations, additions, changes, substitutions or improvements of
or to the Leased Premises. The Tenant shall carry out all modifications,
alterations or changes of or to the Leased Premises and the Tenant’s conduct of
business in or use of the Leased Premises which are required by any such
authorities.
The obligations of the Tenant referred to in the paragraph immediately preceding
shall not apply with respect to any laws relating to or affecting the structure
of the Complex or to any other matter to the extent that the same did not comply
with the requirements of all laws in force as of the Commencement Date and has
not since been made to comply therewith by the Landlord. The Landlord shall
comply with all Laws relating to or affecting the structure of the Complex or
any other matter or area of work originally included in the construction of the
Complex which was not in compliance with the laws in force as of the
Commencement Date.

23



--------------------------------------------------------------------------------



 



ARTICLE VII
INSURANCE AND INDEMNITY
Section 7.01 – Tenant’s Insurance

  (a)   The Tenant shall throughout the period that the Tenant is given
possession of the Leased Premises and during the entire Term, at its sole cost
and expense, take out and keep in full force and effect, the following
insurance:

  (i)   all-risk property insurance in an amount equal to the full replacement
cost thereof upon property of every description and kind owned by the Tenant or
for which the Tenant is liable, or installed by or on behalf of the Tenant and
which is located within the Complex including, without limitation, Leasehold
Improvements, tenant’s fixtures, the Tenant’s stock-in-trade, furniture and
personal property provided that if there is a dispute as to the amount which
comprises full replacement cost, the decision of the Landlord, acting
reasonably, shall be conclusive;     (ii)   business interruption insurance in
such amount as well reimburse the Tenant for direct or indirect loss of earnings
attributable to all perils insured against in Section 7.01(a)(i) and other
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Leased Premises or the Building as a result of such perils;    
(iii)   comprehensive general and legal liability insurance, including personal
injury liability, contractual liability and owners’ and contractors’ protective
insurance coverage with respect to the Leased Premises and the Tenant’s use of
the Complex, coverage to include the activities and operations conducted by the
Tenant and any other person for whom the Tenant is in law responsible. Such
policies shall be written on a compressive basis with inclusive limits of not
less than Five Million Dollars ($5,000,000) for bodily injury to any one or more
persons or property damage, and such higher limits as the Landlord, acting
reasonably, or the Mortgagee requires from time to time and is customary in the
real estate industry at the time, and shall contain a severability of interests
clause and a cross-liability clause; and     (iv)   any other form of insurance
which the Landlord, acting reasonably, requires from time to time in form, in
amounts and for risks against which a prudent tenant would insure.

  (b)   All policies shall:

24



--------------------------------------------------------------------------------



 



  (i)   be taken out with insurers acceptable to the Landlord, acting
reasonably;     (ii)   be in a form satisfactory from time to time to the
Landlord, acting reasonably;     (iii)   be non-contributing with and shall
apply only as primary and not as excess to any other insurance available to the
Landlord or the Mortgagee;     (iv)   not be invalidated as respects the
interests of the Landlord and of the Mortgagee by reason of any breach or
violation of any warranties, representations or conditions contained in the
policies;     (v)   contain any undertaking by the insures to notify the
Landlord and the Mortgagee in writing not less than thirty (30) days prior to
any material change, cancellation or termination thereof; and     (vi)   name
the Landlord and the Mortgagee as additional insured parties, as their interests
may appear, and, in respect of property damage insurance, incorporate the
Mortgagee’s standard mortgage clause.

  (c)   Certificates of insurance on the Landlord’s standard form or in a form
satisfactory to the Landlord, acting reasonably, evidencing the Tenant’s
compliance with its insurance obligations hereunder, or if required by the
Mortgagee certified copies of each such insurance policy will be delivered to
the Landlord as soon as practicable after the placing of the required insurance.
Provided that no review or approval of any such insurance certificate by the
Landlord shall derogate from or diminish the Landlord’s rights or the Tenant’s
obligations contained in this Article.     (d)   If the Tenant fails to take out
or keep in force any insured referred to in this Section 7.01, or should any
such insurance not be approved by either the Landlord or the Mortgagee and
should the Tenant not commence to diligently rectify (and thereafter proceed to
diligently rectify) the situation within two (2) Business Days after written
notice by the Landlord to the Tenant (stating, if the Landlord or the Mortgagee
does not approve of such insurance, the reasons therefor), the Landlord has the
right without assuming any obligation in connection therewith to effect such
insurance at the sole cost of the Tenant and all outlays by the Landlord shall
be paid by the Tenant to the Landlord on demand as Additional Rent without
prejudice to any other rights and remedies of the Landlord under this Lease.    
(e)   The Tenant agrees that in the event of damage or destruction to the
Leasehold improvements in the Leased Premises covered by insurance pursuant to
Section 7.01(a)(i), unless the Lease is terminated pursuant to Section 9.01 or
Section 9.02 hereof, the Tenant shall use the proceeds of

25



--------------------------------------------------------------------------------



 



      such insurance for the purpose of repairing or restoring such Leasehold
Improvements. In the event of damage to or destruction of the Complex or the
Building entitling the Landlord to terminate the Lease pursuant to
Section 9.01(b) or 9.02, then if the Leased Premises have also been damaged or
destroyed, the Tenant shall forthwith pay to the Landlord all of its insurance
proceeds relating to the Leasehold Improvements in the Leased Premises and if
the Leased Premises have not been damaged or destroyed, the Tenant shall upon
demand deliver to the Landlord in accordance with the provisions of this Lease
the Leasehold Improvements and the Leased Premises.

Section 7.02 – Increase in Insurance Premiums
The Tenant shall not keep, use, sell or offer to sell in or upon the Leased
Premises any article which may be prohibited by any fire insurance policy in
force from time to time covering the Leased Premises, the Building or the
Complex. If:

  (a)   the occupation of the Leased Premises;     (b)   the conduct of business
in the Leased Premises; or     (c)   any act or omission of the Tenant in the
Complex or any part thereof;

causes or results in any increase in premiums for the insurance carried from
time to time by the Landlord with respect to the Complex, the Tenant shall pay
any such increase in premiums as Additional Rent forthwith upon demand by the
Landlord. In determining whether increased premiums are caused by or result from
the use or occupancy of the Leased Premises, a schedule issued by the
organization (operating at arm’s length from the Landlord) computing the
insurance rate on the Complex showing the various components of such rate shall
be conclusive evidence of the several items and charges which make up such rate.
The Tenant shall comply promptly with all requirements of any insurer now or
hereafter in effect pertaining to or affecting the Leased Premises, the Building
or the Complex.
Section 7.03 – Cancellation of Insurance
If any insurance policy upon the Complex or any part thereof shall be cancelled
or shall be threatened by the insurer to be cancelled or the coverage thereunder
reduced in any way by the insurer by reason of the use or occupation of the
Leased Premises or any part thereof by the Tenant or by any assigns or
sub-tenant of the Tenant, or by anyone permitted by the Tenant to be upon the
Leased Premises, the Tenant shall deliver to the Landlord within five (5) days
after Notice thereof by the Landlord, but not less than two (2) Business Days
prior to the cancellation or reduction of such coverage, its proposal to remedy
the condition giving rise to cancellation, threatened cancellation or reduction
of coverage. The Tenant shall immediately proceed to remedy such condition in
accordance with such proposal, provided that if such proposal is not
satisfactory to the Landlord’s insurer, acting reasonably, or the Tenant fails
to diligently remedy such condition in accordance with such proposal, the
Landlord shall be entitled to forthwith remedy such condition at the Tenant’s
expense.

26



--------------------------------------------------------------------------------



 



Section 7.04 – Loss or Damage
The Landlord shall not be liable for any death or injury arising from or out of
any occurrence in, upon, at or relating to the Complex, or damage to property of
the Tenant or of others located on the Leased Premises or elsewhere in the
Complex, nor shall it be responsible for any loss of or damage to any property
of the Tenant or others from any cause whatsoever, except for any such death,
injury, loss or damage which results fro the negligence of the Landlord, its
agents, servants or employees or other persons fro whom it may in law be
responsible, and provided that in no event shall the Landlord be responsible for
any loss, injury or damage contemplated by Section 7.07(b), or for any indirect
or consequential damages sustained by the Tenant or others. Without limiting the
generality of the foregoing but subject to the exceptions to the limitation of
the liability of the Landlord set out herein, the Landlord shall not be liable
for any injury or damage to persons or property resulting from fire, explosion,
falling plaster, falling ceiling tile, falling ceiling fixtures (including part
or all of the ceiling T grid system) and diffuser coverings, steam, gas,
electricity, water, rain, flood, snow or leaks from any of the Leased Premises
or from the pipes, sprinklers, appliances, plumbing works, roof, windows or
subsurface of any floor or ceiling of the Complex or from the street or any
other place or by dampness or by any other cause whatsoever. The Landlord shall
not be liable for any such damage caused by other tenants or persons in the
Complex or by occupants of adjacent property thereto, or the public, or caused
by construction or by any private, public or quasi-public work. All property of
the Tenant kept or stored on the Leased Premises shall be so kept or stored at
the risk of the Tenant only and except in the event of the negligence of the
Landlord, its agents, servants or employees or other persons for whom it may be
in law responsible (but subject to the provision in this Section 7.04 respecting
loss, injury or damage contemplated by Section 7.07(b) and indirect or
consequential damages), the Tenant shall indemnify the Landlord and save it
harmless from any claims arising out of any damage to the same including,
without limitation, any subrogation claims by the Tenant’s insurers.
Section 7.05 – Landlord’s Insurance
The Landlord shall at all times throughout the Term carry:

  (a)   insurance on the Building (excluding the foundations and excavations but
including Leasehold Improvements installed in rentable premises within the
Building with the approval of the Landlord) and the machinery, boilers and
equipment contained therein or servicing the Building and owned by the Landlord
or the owners of the Complex (specifically excluding any property with respect
to which the Tenant and other tenants are obliged to insure pursuant to
Section 7.01 or similar sections of their respective leases) against damage by
fire and extended perils or all-risks coverage;     (b)   public liability and
property damage insurance with respect to the Landlord’s operations in the
Complex;     (c)   loss of rental income insurance, or loss of insurable gross
profits commonly insured against by the prudent landlords, including loss of all

27



--------------------------------------------------------------------------------



 



      rentals receivable from tenants in the Complex in accordance with the
provisions of their leases, including basic additional rentals; and     (d)  
such other form or forms of insurance as the Landlord or the Mortgagee
reasonably considers advisable.

Such insurance shall be in such reasonable amounts and with such reasonable
deductibles as would be carried by a prudent owner of a reasonably similar
multi-use commercial development, having regard to size, age and location.
Notwithstanding the Landlord’s covenant contained in this Section 7.05, and
notwithstanding any contribution by the Tenant to the cost of insurance premiums
provided herein, the Tenant acknowledges and agrees that no insurable interest
is conferred upon the Tenant under any policies of insurance carried by the
Landlord, and the Tenant has no right to receive any proceeds of any such
insurance policies carried by the Landlord.
Section 7.06 – Indemnification
Except as provided in Section 7.07(a) but notwithstanding any other provision of
this Lease, the Tenant shall indemnify the Landlord and save it harmless from
and against any loss (including loss of Basic Rent and Additional Rent), claims,
actions, damages, liability and expenses (collectively “Damages”) in connection
with loss of life, personal injury, damage to property or any other loss or
injury whatsoever arising out of this Lease, or any occurrence in, upon or at
the Leased Premises, or the occupancy or use by the Tenant of the Leased
Premises or any part thereof, or occasioned wholly or in part by any act or
omission of the Tenant or by anyone permitted to be on the Leased Premises by
the Tenant (provided that if any Damages result from an act or omission
occasioned in part by the Tenant, the Tenant’s obligation to indemnify as
aforesaid shall be in proportion to its fault). If the Landlord shall, without
fault on its part, be made a party of any litigation commenced by or against the
Tenant, then the Tenant shall protect, indemnify and hold the Landlord harmless
and shall pay all costs, expenses and reasonable legal fees incurred or paid by
the Landlord in connection with such litigation. The Tenant shall also pay all
costs, expenses and reasonable legal fees (on a solicitor and his client basis)
that may be incurred or paid by the Landlord in enforcing the terms, covenants
and conditions in this Lease unless a Court shall decide otherwise.
Except to the extent of any loss, injury or damage caused by the Tenant or those
for whom the Tenant is in law responsible, the Landlord shall indemnify the
Tenant and its directors, officers, employees and agents and save them harmless
from and against any and all liabilities, claims, damages, losses and expenses
due to or arising from:

  (a)   any breach by the Landlord of any provisions of this Lease;     (b)  
any loss, injury (including death) or damage in respect of persons or property
arising out of or in connection with any negligence of the Landlord or those for
whom the Landlord is in law responsible on or about the Complex.

28



--------------------------------------------------------------------------------



 



Section 7.07 – Limitations of Liability

  (a)   the Tenant shall not be liable to the Landlord in respect of any loss,
injury or damage insured by the Landlord under Sections 7.05(a) and (c) to the
extent of any recovery by the Landlord under such insurance or any amount which,
in the case of insurance which the Landlord has agreed, but failed to carry, or
in the case of any other default by the Landlord of its insurance obligations
under this Article VII, could reasonably have been expected to have been
recovered; and     (b)   The Landlord shall not be liable to the Tenant in
respect of any loss, injury or damage to property insured or required to be
insured by the Tenant under Sections 7.01(a)(i) and (ii).

ARTICLE VIII
MAINTENANCE, REPAIRS AND ALTERATIONS
Section 8.01 – Maintenance and Repairs by the Tenant

  (a)   Subject to Sections 9.01 and 9.02, the Tenant shall at all times at its
sole cost, keep and maintain the Leased Premises, exclusive of Common Use
Equipment, in good order, first class condition and repair (which shall include,
without limitation, periodic painting and decoration), as determined by the
Landlord, acting reasonably, subject only to normal wear and tear not
inconsistent with good order, first class condition and repair.     (b)   The
Tenant shall examine the Leased Premises before taking possession thereof and
unless the Tenant furnishes the Landlord with a notice in writing specifying any
defect in the construction of the Leased Premises within seven (7) days after
such taking of possession, the Tenant shall conclusively be deemed to have
examined the Leased Premises, to have agreed that they are in order, and such
taking of possession without the giving of such notice as aforesaid within such
seven (7) day period is conclusive evidence against the Tenant that at the time
thereof the Leased Premises were in good order and satisfactory condition,
subject to latent defects, if any. The Tenant agrees that there is no promise,
representation or undertaking by or binding upon the Landlord with respect to
the use of the Leased Premises or any alteration, remodeling or redecorating of
or installation of equipment or fixtures in the Leased Premises, except such, if
any, as are expressly set forth in this Lease or the Agreement to Lease.

Section 8.02 – Landlord’s Approval of the Tenant’s Repairs, Replacements,
Leasehold Improvements and Trade Fixtures
Whether prior to the Commencement Date or during the Term of this Lease or any
renewal or extension hereof, the Tenant shall not make any repairs,
replacements, Leasehold Improvements

29



--------------------------------------------------------------------------------



 



or install trade fixtures in any part of the Leased Premises without first
obtaining the Landlord’s written approval, such approval not to be unreasonably
withheld or delayed, and in connection therewith the Tenant shall, prior to
commencing any such work, submit to the Landlord:

  (a)   for its prior approval details of the proposed work, including drawings
and specifications prepared by qualified architects, engineers or other
qualified persons acceptable to the Landlord, acting reasonably, conforming to
good engineering practice;     (b)   such indemnification against liens, costs,
damages and expenses (including its costs and expenses incurred, or which may be
incurred, in reviewing the proposed work and supervising its completion) and
such insurance coverages as the Landlord reasonably requires; and     (c)  
evidence satisfactory to the Landlord, acting reasonably, that the Tenant has
obtained at its expense all necessary consents, permits, licenses and
inspections from all governmental and regulatory authorities having
jurisdiction.

All such repairs, replacements, Leasehold Improvements or trade fixtures made or
installed by the Tenant to the Leased Premises approved of by the Landlord shall
be performed:

  (i)   with first class materials owned by the Tenant (except that trade
fixtures need not be owned by the Tenant) at the sole cost of the Tenant;    
(ii)   by competent workmen approved by the Landlord, such approval not to be
unreasonably withheld or delayed, and whose labor union affiliations are
capatible with others employed by the Landlord and its contractors;     (iii)  
in a good and workmanlike manner;     (iv)   in accordance with the drawings and
specifications approved by the Landlord, such approval not to be unreasonably
withheld or delayed; and     (v)   in accordance with the reasonable
regulations, guidelines and controls from time to time issued by the Landlord in
respect thereof and subject to the supervisions and inspection of the Landlord.

If any such repairs, replacements, Leasehold Improvements or trade fixtures
would affect the structure of the Building, or any of the Common Use Equipment
or their warranties, such work shall, at the option of the Landlord, be
performed by the Landlord as an Additional Service. If such would affect such
warranties, the Landlord may reasonably refuse to allow such work to be done.
Upon completion thereof, and thereafter to the extent requiring ongoing
maintenance,

30



--------------------------------------------------------------------------------



 



repair or replacement, the Tenant shall pay to the Landlord the Additional
Service Cost in respect thereof.
Upon being invoiced therefor, the Tenant shall pay to the Landlord, as
Additional Rent, a fee equal to five (5) percent of the cost of any repairs,
replacements, Leasehold Improvements and trade fixtures constructed or installed
by or on behalf of the Tenant in the Leased Premises to cover the cost of the
Landlord’s supervision and overhead during construction or installation thereof.
In addition, if the Landlord’s architects and engineers responsible for the
Complex are not retained by the Tenant to complete any of the same in the Leased
Premises affecting the structure of the Complex or any Common Use Equipment, any
cost or expense charged to the Landlord by such architects and engineers in
respect of approval of plans or supervision of such work will be payable by the
Tenant as Additional Rent upon being invoiced by the Landlord. It is expressly
acknowledged by the Landlord that the fee referred to in this paragraph is in
respect of construction and installations by or on behalf of the Tenant taking
place during the Term.
Section 8.03 – Maintenance and Repairs by the Landlord

  (a)   The Landlord covenants with the Tenant to keep in a good and reasonable
state of repair, and consistent with the general standards of comparable office
buildings of comparable age in the immediate area of the Complex, but subject to
Sections 9.01 and 9.02, and with the exception of reasonable wear and tear:

  (i)   those portions of the Complex consisting of the courts, concourses,
lobbies, landscaped areas, entrances and other facilities from time to time
provided for common use and enjoyment, and the exterior portions of all
buildings and structures from time to time forming part of the Complex and
affecting its general appearance;     (ii)   the Building (other than the Leased
Premises and premises of other tenants) including the structure, foundation,
roof, exterior walls, the Common Use Equipment, the elevators, escalators,
entrances, stairways, corridors and lobbies and washrooms from time to time
provided for use in common by the Tenant and other tenants of the Buildings and
the system provided for bringing utilities to the Leased Premises; and     (iii)
  the structural members or elements of the Leased Premises.

  (b)   Subject to Sections 9.01 and 9.02, the Landlord covenants with the
Tenant to repair Insured Damage.     (c)   The Tenant acknowledges and agrees
that the Landlord is not liable for any damages, direct, indirect or
consequential, or for damages for personal discomfort, illness or inconvenience
of the Tenant or the Tenant’s servants, clerks, employees, invitees or other
persons by reason of failure of any equipment, facilities or systems servicing
the Building unless

31



--------------------------------------------------------------------------------



 



      caused by the negligence of the Landlord or those for whom it is in law
responsible (but in no event shall the Landlord be liable for indirect or
consequential damages or for damages for personal discomfort, illness or
inconvenience as aforesaid) or of reasonable delays in the performance of any
repairs, replacements and maintenance for which the Landlord is responsible
pursuant to this Lease and no such delay shall entitle the Tenant to any
compensation or abatement whatsoever.     (d)   If the Tenant refuses or
neglects to carry out any repairs properly required to be carried out by it
under this Lease and to the reasonable satisfaction of the Landlord, the
Landlord may, after Notice of default to the Tenant as required by Section 13.07
and the Tenant being given an opportunity to cure such default as set forth
therein, but shall not be obliged to, make such repairs without being liable for
any loss or damage that may result to the Tenant’s merchandise, fixtures or
other property or to the Tenant’s business by reason thereof and upon completion
thereof, the Tenant shall pay to the Landlord the Additional Service Cost in
respect thereof without duplication of charge to the Tenant under any other
section of this Lease.

Section 8.04 – Surrender of the Leased Premises
At the expiration or earlier termination of the Term, the Tenant shall peaceably
surrender and yield up the Leased Premises to the Landlord in as good condition
and repair as the Tenant is required to maintain the Leased Premises throughout
the Term and the Tenant shall surrender all keys for the Leased Premises to the
Landlord at the place then fixed for the payment of rent and shall inform the
Landlord of all combinations of locks, safes and vaults, if any, in the Leased
Premises. The Tenant shall, however, remove all of its trade fixtures and any
Leasehold Improvements if requested by the Landlord as provided in Section 8.08
hereof before surrendering the Leased Premises as aforesaid and shall forthwith
repair any damage to the Leased Premises caused by their installation (unless
such installation has been approved by the Landlord) or removal failing which
such may be completed by the Landlord as an Additional Service. The Tenant’s
obligations under this covenant shall survive the expiration of the Term or
earlier termination of this Lease.
Section 8.05 – Repair Where the Tenant is At Fault
Save for the limitation of liability contained in Section 7.07(a) but
notwithstanding any other provision of this Lease, if the Complex or any part
thereof, or any equipment, machinery, facilities or improvements contained
therein or made thereto, or the roof or outside walls of the Complex or any
other structural portions thereof require repair or replacement or become
damaged or destroyed by reason of any act, omission to act, neglect or default
of the Tenant or those for whom the Tenant is in law responsible or through any
of them in any way stopping up or damaging the climate control, heating
apparatus, water pipes, drainage pipes or other equipment or facilities or parts
of the Complex or the Building, the cost of the resulting repairs, replacements
or alterations, to the extent of the act, omission to act, neglect or default of
the Tenant or those for whom it is in law responsible, shall be an Additional
Service Cost to the Tenant.

32



--------------------------------------------------------------------------------



 



Section 8.06 – Tenant Not to Overload Facilities
The Tenant shall not install any equipment which will exceed or overload the
capacity of any utility, electrical or mechanical facilities in the Leased
Premises, and the Tenant will not bring into the Leased Premises or install any
utility, electrical or mechanical facility or service which the Landlord does
not approve. The Tenant agrees that if any equipment installed by the Tenant
requires additional utility, electrical or mechanical facilities, the Landlord
may, in its sole discretion, if they are available, elect to install them at the
Tenant’s expense and in accordance with plans and specifications to be approved
in advance in writing by the Landlord and the cost thereof shall be Additional
Service Cost to the Tenant.
Section 8.07 – Tenant Not to Overload Floors
The Tenant shall not bring upon the Complex or the Leased Premises or any part
thereof any machinery, equipment, article or thing that by reason of its weight,
size or use might in the opinion of the Landlord damage the Complex or the
Leased Premises.
Section 8.08 – Removal and Restoration by Tenant

  (a)   All Leasehold Improvements shall immediately become the property of the
Landlord upon affixation or installation without compensation therefore to the
Tenant, but the Landlord is under no obligation to repair, maintain or insure
any Leasehold Improvements. Leasehold Improvements and trade fixtures shall not
be removed from the Leased Premises either during or at the expiration or
earlier termination of the Term except that:

  (i)   the Tenant may during the Term in the usual or normal course of its
business and without the prior written consent of the Landlord remove its trade
fixtures, provided that such trade fixtures have become excess for the Tenant’s
purposes or the Tenant is substituting new and similar trade fixtures therefor,
and provided that the Tenant is not in default under this Lease; and     (ii)  
the Tenant shall, immediately prior to the expiration of the Term and at its own
cost remove, all trade fixtures and such of the Leasehold Improvements as the
Landlord requires to be removed and shall forthwith repair any damage to the
Leased Premises caused by their installation (unless such installation has been
approved by the Landlord) and removal, failing which such may be completed by
the Landlord as an Additional Service to the Tenant.

  (b)   If the Tenant does not remove its trade fixtures at the expiration or
earlier termination of the Term, the trade fixtures shall, at the option of the
Landlord, become the property of the Landlord and, as an Additional Service to
the Tenant, may be removed from the Leased Premises and sold or disposed of by
the Landlord in such manner as it deems advisable.

33



--------------------------------------------------------------------------------



 



All property of the Tenant remaining on the Leased Premises after the
termination of the tenancy shall be deemed to have been abandoned by the Tenant
in favor of the Landlord and may be disposed of by the Landlord as its
discretion without prejudice to the rights of the Landlord to claim damages from
the Tenant for failure to remove the same.
Section 8.09 – Notice by the Tenant
The Tenant shall when it becomes aware of same notify the Landlord by Notice of
any damage to or deficiency or defect in any part of the Complex, including the
Leased Premises, any equipment or utility systems or any installations located
therein notwithstanding the fact that the Landlord may have no obligations with
respect to same.
Section 8.10 – Tenant to Discharge All Liens
The Tenant shall at all times during the period that the Tenant is engaged in
the construction or installation of its improvements or has been given
possession of the Leased Premises and throughout the Term promptly pay all its
architects, engineers, contractors, materialmen, suppliers and workmen and all
charges incurred by or on behalf of the Tenant for any work, materials or
services which may be done, supplied or performed at any time in respect of the
Leased Premises and the Tenant shall do any and all things necessary so as to
ensure that no lien is registered against the Complex or any part thereof or
against the Landlord’s interest in the Leased Premises (including, without
limitation, obtaining a waiver of lien from its contractors and subcontractors)
and if any lien is made, filed or registered, the Tenant shall discharge it or
cause it to be discharge forthwith at the Tenant’s expense.
If the Tenant fails to discharge or cause any such lien to be discharged as
aforesaid, then in addition to any other right or remedy of the Landlord, the
Landlord, after giving written notice to the Tenant of its failure as aforesaid
and a reasonable opportunity for the Tenant to cure such failure (not exceeding
fifteen (15) days), may but it shall not be obligated to discharge the same by
paying the amount claimed to be due into Court and the amount so paid by the
Landlord and all costs and expenses, including reasonable legal fees ( on a
solicitor and his client basis) incurred as a result of the registration of any
such lien shall be immediately due and payable by the Tenant to the Landlord as
Additional Rent on demand.
Section 8.11 – Signs and Advertising
Subject to compliance with laws and approval of the Landlord if such signage is
to be connected to the Building’s electrical system, such approval not to be
unreasonably withheld, the Tenant may install signage in the Leased Premises
necessary to identify and advertise its business. The Landlord will prescribe a
uniform pattern of identification signs for tenants to be placed on the outside
of the doors leading into the Leased Premises, and other than such
identification signs, the Tenant shall not paint, affix or display any sign,
picture, advertisement, notice, lettering or decoration on any part of the
Complex or the Leased Premises for exterior view without the prior written
consent of the Landlord which consent may be unreasonably withheld. Any such
signs shall remain the property of the Tenant and shall be maintained at the
Tenant’s sole cost and expense. At the expiration of the Term or earlier
termination of this Lease, the Tenant shall remove any such sign, picture,
advertisement, notice, lettering or decoration from the Leased

34



--------------------------------------------------------------------------------



 



Premises at the Tenant’s expense and shall promptly repair all damage caused by
any such installation and removal failing which such may be performed by the
Landlord as an Additional Service to the Tenant. The Tenant’s obligation to
observe and perform this covenant shall survive the expiration of the Term or
earlier termination of this Lease. The Tenant shall be entitled at its expense
to have its name shown upon the directory board of the Building. The Landlord
shall design the style of such directory board and shall in its own discretion
determine the location of the same.
ARTICLE IX
DAMAGE AND DESTRUCTION
Section 9.01 – Destruction of the Leased Premises

  (a)   If the Leased Premises are at any time destroyed or damaged (including,
without limitation, smoke and water damage) as a result of fire, the elements,
accident or other casualty required to be insured against by the Landlord
pursuant to Section 7.05 hereof or otherwise insured against by the Landlord,
and if as a result of such occurrence:

  (i)   The Leased Premises are rendered untenantable only in part, this Lease
shall continue in full force and effect and the Landlord shall, subject to
Sections 9.01(b) and 9.02(a) hereof, commence diligently to reconstruct, rebuild
or repair the Leased Premises to the extent only of its obligation under
Section 8.03, and Basic Rent and Additional Rent shall abate proportionately to
the portion of the Leased Premises rendered untenantable from the date of the
destruction or damage and until the Landlord’s repairs have been completed;    
(ii)   the Leased Premises are rendered wholly untenantable, this Lease shall
continue in full force and effect and the Landlord shall, subject to
Sections 9.01(b) and 9.02(a) hereof, commence diligently to reconstruct, rebuild
or repair the Leased Premises to the extent only of its obligations under
Section 8.03 and Basic Rent and Additional Rent shall abate entirely from the
date of the destruction or damage and until the Landlord’s repairs have been
completed;     (iii)   the Leased Premises are not rendered untenantable in
whole or in part, this Lease shall continue in full force and effect, the rent
and other amounts payable by the Tenant shall not terminate, be reduced or abate
and the Landlord shall, subject to Sections 9.01(b) and 9.02(a) hereof, commence
diligently to reconstruct, rebuild or repair the Leased Premises to the extent
only of its obligation under Section 8.03.

35



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding anything contained in Section 9.01(a), if the Leased
Premises are damaged or destroyed by any cause whatsoever, and if, in the
opinion of the Landlord reasonably arrived at, the Leased Premises cannot be
reconstructed, rebuilt or repaired and made fit for the purpose of the Tenant
within ninety (90) days of the happening of the damage or destruction, the
Landlord, instead of reconstructing, rebuilding or repairing the Leased Premises
in accordance with Section 9.01(a), may at its option elect to terminate this
Lease by giving to the Tenant Notice of termination within thirty (30) days
after such damage or destruction, and thereupon Basic Rent, Additional Rent and
other payments for which the Tenant is liable under this Lease shall be
apportioned and paid to the date of such damage or destruction, and the Tenant
shall immediately deliver up vacant possession of the Leased Premises to the
Landlord in accordance with the terms of this Lease.     (c)   Upon the Tenant
being given Notice by the Landlord that the Landlord’s repairs have been
substantially completed, the Tenant shall forthwith complete all reconstruction,
rebuilding or repairs to the Leased Premises which are the Tenant’s
responsibility under Section 8.01 and all other work required to fully restore
the Leased Premises for business in every case at the Tenant’s cost and without
any contribution to such cost by the Landlord, whether or not the Landlord has
at any time made any contribution to the cost of supply, installation or
construction of Leasehold Improvements in the Leased Premises. The Tenant shall
diligently complete the Tenant’s repairs.     (d)   Nothing in this Section 9.01
requires the Landlord to rebuild the Leased Premises in the condition and state
that existed before any such occurrence, provided that the Leased Premises as
rebuilt will have reasonably similar, and at least the, facilities and services
to those in the Leased Premises prior to the damage or destruction having
regard, however, to the age of the Complex at such time.

Section 9.02 – Destruction of the Complex

  (a)   Notwithstanding anything contained in this Lease and specifically
notwithstanding the provisions of Section 9.01 hereof, if:

  (i)   thirty-five percent (35%) or more of the area of the Building; or    
(ii)   fifty percent (50%) or more of the Total Complex Rentable Area;

is damaged or destroyed by any cause whatsoever (irrespective of whether the
Leased Premises are damaged or destroyed) and if, in the opinion of the Landlord
reasonably arrived at, the area of the Building or the Total Complex Rentable
Area, as the case may be, so damaged or destroyed cannot be rebuilt or made fit
for the purposes of the respective tenants of such space within on hundred and
eighty (180) days of the happening of the damage or destruction; then and

36



--------------------------------------------------------------------------------



 



so often as any of such events occur, the Landlord may, at its option (to be
exercised by Notice to the Tenant within sixty (60) days following any such
occurrence), elect to terminate this Lease. In the case of such election, the
Term and the tenancy hereby created shall expire upon the sixtieth (60th) day
after such notice is given, without indemnity or penalty payable by, or any
other recourse against the Landlord, and the Tenant shall, within such sixty
(60) day period, vacate the Leased Premises and surrender them to the Landlord,
with the Landlord having the right to re-enter and repossess the Leased Premises
discharged of this Lease and to expel all persons and remove all property
therefrom. Basic Rent and Additional Rent shall be due and payable without
deduction or abatement subsequent to the destruction or damage and until the
date of termination, unless the Leased Premises shall have been destroyed or
damaged as well, in which event Section 9.01 shall apply.

  (b)   If all or any part of the Complex is at any time destroyed or damaged as
set out in Section 9.02(a), and the Landlord does not elect to terminate this
Lease in accordance with the rights hereinbefore granted, the Landlord shall,
following such destruction or damage, commence diligently to reconstruct,
rebuild or repair, if necessary, that part of the Complex or the Building which
was damaged or destroyed, but only to the extent of the Landlord’s
responsibilities pursuant to the terms of the various leases for the premises in
the Complex and the Building including, without limitation, this Lease, as the
case may be, and exclusive of any tenant’s responsibilities set out therein. If
the Landlord elects to repair, reconstruct or rebuilt the Complex and the
Building, as the case may be, or any part thereof, the Landlord may repair,
reconstruct or rebuild according to plans and specifications and working
drawings other than those used in the original construction of the Complex and
the Building, as the case may be, or any part thereof, provided that such plans,
specifications and working drawings shall provide for facilities which, in all
material respects, are the same as those in existence prior to such destruction
or damage.

ARTICLE X
TRANSFER AND SALE
Section 10.01 – Assigning and Subletting
The Tenant will not enter into, consent to or permit a Transfer without the
prior written consent of the Landlord in each instance, which consent shall not
be unreasonably withheld or delayed, but shall be subject to the Landlord’s
rights under Section 10.02. Notwithstanding any statutory provision to the
contrary, it shall not be considered unreasonable for the Landlord to take into
account the following factors in deciding whether to grant or without its
consent:

  (a)   whether any such Transfer is in violation or breach of any covenants or
restrictions granted by the Landlord to other tenants or occupants or
prospective tenants or occupants in the Complex;

37



--------------------------------------------------------------------------------



 



  (b)   whether any such Transfer will result in a material change in the
character of public traffic to and from the Leased Premises or in a use of the
Leased Premises incompatible with the other occupants of the Complex and the use
of their premises;     (c)   whether in the Landlord’s reasonable opinion the
financial background, business history and capability of the proposed transferee
is satisfactory;     (d)   intentionally deleted, and     (e)   whether the
proposed person or entity to whom the Transfer being made is an existing tenant
in the Complex.

The consent by the Landlord to any Transfer, if granted, shall not constitute a
waiver of the necessity for such consent to any subsequent Transfer. This
prohibition against a Transfer is construed so as to include a prohibition
against any Transfer by operation of law and no Transfer shall take place or be
deemed to have been consented to or approved by reason of a failure by the
Landlord to give notice to the Tenant within fifteen (15) days as required by
Section 10.02.
Notwithstanding the foregoing provisions of this Section 10.01 and Section 10.02
but subject to Section 10.03, the Tenant shall have the right, without being
required to obtain the consent of the Landlord but upon prior written notice to
the Landlord and the transferee entering into an agreement with the Landlord as
provided in Section 10.03(a)(i), to enter into a Transfer wherein the transferee
is a holding body corporate, a subsidiary body corporate or an affiliate (as
those terms are defined in the Business Corporations Act (Ontario)), in each
case of the Tenant (and in each case sometimes hereinafter called a “Permitted
Transferee”).
Section 10.02 – Landlord’s Consent
For the purposes of this Section 10.02, “Tenant” means the Tenant, and any
subtenant of all or any part of the Leased Premises.
If the Tenant intents to effect a Transfer, then and so often as much event
shall occur, the Tenant shall give prior written notice to the Landlord of such
intent specifying therein the proposed transferee, the type of Transfer
contemplated, the portion of the Leased Premises affected thereby and the
financial and other terms of the Transfer relevant to this Lease and the Leased
Premises and shall provide such information with respect thereto including,
without limitation, information concerning the proposed transferee and the
principals thereof and as to any credit, financial or business information
relating to the proposed transferee and the principals thereof as the Landlord
or the Mortgagee reasonably require together with copies of any documents which
record the particulars of the proposed Transfer. The Landlord shall within
fifteen (15) days after having received such notice and all such necessary
information, notify the Tenant in writing either that it consents or does not
consent to the Transfer in accordance with the provisions and qualifications in
this Article X.

38



--------------------------------------------------------------------------------



 



Section 10.03 – Conditions of Transfer

  (a)   If there is a permitted Transfer, the Landlord may accept rent from the
transferee and apply the net amount collected to the rent required to be paid
pursuant to this Lease, but no acceptance by the Landlord of any payment by the
transferee shall be deemed a waiver of the provisions of Article X hereof or the
acceptance of the transferee as tenant or a release of the Tenant from the
further performance by the tenant of the covenants or obligations on the part of
the Tenant herein contained. Any consent by the Landlord shall be subject to the
Tenant executing and causing any such transferee to promptly execute an
agreement directly with the Landlord agreeing:

  (i)   to be bound by all of the terms, covenants and conditions contained in
this Lease as if such transferee had originally executed this Lease as tenant;
and     (ii)   provided the Landlord is entitled to otherwise withhold its
consent, to amend the Lease so as to incorporate any conditions imposed by the
Landlord in its consent acting reasonably and in accordance with the provisions
of this Lease.

  (b)   Notwithstanding any such Transfer permitted or consented to by the
Landlord, the Tenant shall be jointly and severally liable with the transferee
under this Lease and shall not be released from performing any of the terms,
covenants and conditions of this Lease.     (c)   Intentionally deleted.     (d)
  Any document or consent evidencing any Transfer permitted by the Landlord or
setting out any terms applicable to such Transfer or the rights and obligations
of the Tenant or the transferee thereunder, shall be prepared by the Landlord or
its solicitors, and all reasonable legal and other costs with respect thereto
shall be paid by the Tenant to the Landlord or its solicitors forthwith upon
demand as Additional Rent, together with an administrative fee payable to the
Landlord in the amount of Three Hundred Dollars ($300).     (e)   Where the
Landlord gives its consent to a Transfer, the Tenant shall pay forthwith to the
Landlord as Additional Rent any consideration (whether profit or otherwise but
net of all reasonable out-of-pocket costs incurred by the Tenant in connection
therewith) received by the Tenant (in its capacity as assignor, sublessor or
transferor) and relating to this Lease and/or the Leased Premises whether
directly or indirectly from any assignee, sublessee or transferee, whether in
the form of cash, goods or services.

39



--------------------------------------------------------------------------------



 



Section 10.04 – No Advertising of the Leased Premises
The Tenant shall not print, publish, post, display or broadcast any notice or
advertisement or otherwise advertise the whole or any part of the Leased
Premises for the purpose of any Transfer and it shall not permit any broker or
other person to do any of the foregoing, unless the complete text and format of
any such notice or advertisement is first approved in writing by the Landlord.
Without in any way restricting or limiting the Landlord’s right to refuse any
text or format on other grounds, any text or format proposed by the Tenant shall
not contain any reference to the Rent nor to any proposed rent sought by the
Tenant of and for the Leased Premises.
Section 10.05 – Corporate Ownership
For the purposes of this Section, “Change of Control” means the transfer or
issue by sale, assignment, transmission on death, encumbrance, operation of law
or otherwise, of any shares, voting rights or interest which would result in any
change in the effective control of the corporation or partnership.
If the Tenant is a corporation or partnership or if the Landlord has consented
to a Transfer to a corporation or a partnership, any actual or proposed Change
of Control in such corporation or partnership shall be deemed to be a Transfer
and subject to all of the provisions of this Article X.
The Tenant shall make available to the Landlord, or its representatives, all of
its corporate or partnership books and records, as the case may be, for
inspection at all reasonable times, to enable the Landlord to ascertain whether
there has been any Change in Control of the Tenant from time to time.
Section 10.06 – Assignment by the Landlord
The Landlord, at any time and from time to time, may sell, transfer, lease,
assign or otherwise dispose of the whole or any part of its interest in the
Complex, and at any time and from time to time may enter into any Mortgage of
the whole or any part of its interest in the Complex. If the party acquiring
such interest shall have agreed, so long as it holds such interest, to assume
and to perform each of the covenants, obligations and agreements of the Landlord
under this Lease in the same manner and to the same extent as if originally
named as the Landlord in this Lease, the Landlord shall thereupon be released
from all of its covenants and obligations under this Lease.
ARTICLE XI
ACCESS AND ALTERATIONS
Section 11.01 – Right of Entry
The Landlord and its agents have the right to enter the Leased Premises at all
reasonable times on at least twenty-four (24) hours notice to the Tenant (or at
any time in case of emergency, and then without notice) to examine the same and
to make such repairs, alterations, changes, checks, adjustments, calibrations,
improvements or additions to the Leased Premises or the Complex or any part
thereof or systems therein or any adjacent to the Leased Premises, provided that
in exercising such right the Landlord shall use reasonable efforts to prevent
disruption of the

40



--------------------------------------------------------------------------------



 



Tenant’s business. The Tenant shall not obstruct any pipes, conduits, ducts,
mechanical shafts or electrical equipment so as to prevent reasonable access
thereto.
Section 11.02 – Right to Show Leased Premises
The Landlord and its agents have the right to enter the Leased Premises at all
reasonable times on at least twenty-four (24) hours notice to the Tenant to show
them to prospective purchasers or Mortgagees and during the twelve (12) months
prior to the expiration of the Term to prospective lessees.
Section 11.03 – Entry Not Forfeiture
No entry into the Leased Premises or anything done therein by the Landlord
pursuant to a right granted by this Lease shall constitute a breach of any
covenant for quiet enjoyment, or (except where expressed by the Landlord in
writing) shall constitute a re-entry or forfeiture, or any actual or
constructive eviction. The Tenant shall have no claim for injury, damages or
loss suffered as a result of any such entry or thing done by the Landlord.
Subject to the provisions of Section 9.01 of this Lease, the rent required to be
paid pursuant to this Lease shall not abate or be reduced due to loss or
interruption of business of the Tenant or otherwise while any repairs,
alterations, changes, adjustment, improvements or additions permitted by this
Lease are being made by the Landlord.
Section 11.04 – Landlord’s Covenant for Quiet Enjoyment
The Landlord hereby covenants to perform or cause to be performed all of the
obligations of the Landlord under this Lease, and further covenants that if the
Tenant pays the Basic Rent and Additional Rent and continuously performs all its
obligations under this Lease, the Tenant shall, subject to the terms and
conditions of this Lease, peaceably possess and enjoy the Leased Premises
throughout the Term without any interruption or disturbance from the Landlord or
any other person or persons lawfully claiming by, through or under the Landlord.
ARTICLE XII
STATUS STATEMENT, ATTORNMENT AND SUBORDINATION
Section 12.01 – Status Statement
Within a ten (10) days after request by Notice therefor by either party, such
party shall deliver to the other, in a reasonable form, a status statement or a
certificate to the requesting party, or to the Mortgagee, or to any proposed
Mortgagee or purchaser or as the Landlord may otherwise direct, stating (if such
is the case):

  (a)   that this Lease is unmodified and in full force and effect (or if there
have been modifications, that this Lease is in full force and effect as modified
and identifying the modification agreements);     (b)   the Commencement Date;

41



--------------------------------------------------------------------------------



 



  (c)   the date to which Basic Rent and Additional Rent have been paid under
this Lease;     (d)   whether there is any existing or alleged default by either
party under this Lease with respect to which a notice of default has been served
and if there is any such default, specifying the nature and extent thereof; and
    (e)   whether there are any defences or counterclaims against enforcement of
the obligations to be performed by the Tenant under this Lease; and     (f)  
intentionally deleted.

Section 12.02 – Subordination and Attornment
It is a condition of this Lease and the Tenant’s rights granted hereunder that
this Lease and all of the rights hereunder are and shall at all times be subject
and subordinate to any and all Mortgages from time to time in existence against
the Lands. Upon request, the Tenant shall subordinate the Lease and all of its
rights hereunder in such form as the Landlord reasonably requires to any and all
Mortgages, and to all advances made or hereafter to be made upon the security
thereof and, if requested, the Tenant shall attorn to the holder thereof. Any
subordination will provide that the rights of the Tenant under this Lease shall
not be interfered with so long as the Tenant is not in default hereunder. The
form of such subordination shall be as required by the Landlord, acting
reasonably, or any Mortgagee.
Section 12.03 – Attorney
The Tenant irrevocably constitutes the Landlord, its agent and attorney for the
purpose of executing any agreement, certificate, attornment or subordination
required by this Lease if the Tenant fails to execute and deliver such documents
within ten (10) days after request by the Landlord.
Section 12.04 – Financial Information
Intentionally deleted.
Section 12.05 – Acknowledgement of Title
The Tenant acknowledges that its interest under this Lease is subject to:

  (a)   covenants, restrictions, easements, agreements and reservations of
record, and any easements, licenses, rights-of-way and cost sharing arrangements
and agreements respecting the same hereafter made in connection with the
provision of access or services to the Complex or otherwise in connection with
the Common Facilities and which may affect the Landlord’s title;     (b)   all
laws, by-laws, ordinances, regulations and orders of the City of Toronto,
Municipality of Metropolitan Toronto, Province of Ontario and

42



--------------------------------------------------------------------------------



 



      Government of Canada, and of all statutory commissions, boards and bodies
having jurisdiction over the Leased Premises;     (c)   the condition of the
Landlord’s title existing at the date hereof; and     (d)   municipal realty
taxes, local improvement rates, duties, assessments, water and sewer rates and
other impositions accrued or unaccrued.

ARTICLE XIII
DEFAULT
Section 13.01 – Right to Re-enter
If and whenever:

  (a)   the Tenant fails to pay any Basic Rent or Additional Rent or other sums
due hereunder on the day or dates appointed for the payment thereof (providing
the Landlord first gives five (5) days Notice to the Tenant of any such
failure); or     (b)   the Tenant fails to observe or perform any other of the
terms, covenants or conditions of this Lease to be observed or performed by the
Tenant (other than the terms, covenants or conditions set out below in
subparagraphs (c) to (l), inclusive, for which no Notice shall be required),
provided the Landlord first gives the Tenant ten (10) days (or such longer
period of time as is reasonable in the circumstances) Notice of any such failure
to perform and the Tenant within such period of ten (10) days fails to commence
diligently and, thereafter to proceed diligently to cure any such failure to
perform; or     (c)   the Tenant falsifies any report or statement required to
be furnished to the Landlord pursuant to this Lease, or any agent of the Tenant
falsifies any such report or statement and the Tenant knows or ought to have
known of such falsification; or     (d)   the Tenant or any Guarantor of this
Lease or any person occupying the Leased Premises or any part thereof or any
licensee, concessionaire or franchisee operating any business in the Leased
Premises become bankrupt or insolvent or takes the benefit of any act now or
hereafter in force for bankrupt or insolvent debtors or files any proposal or
makes any assignment for the benefit of creditors or any arrangement or
compromise; or     (e)   a receiver or a receiver and manager is appointed for
all or a portion of the property of the Tenant, any Guarantor or any such
occupant, licensee, concessionaire or franchisee; or

43



--------------------------------------------------------------------------------



 



  (f)   any steps are taken or any action or proceedings are instituted by the
Tenant or by any other party including, without limitation, any court or
governmental body of competent jurisdiction for the dissolution, winding-up or
liquidation of the Tenant or its assets and, in the case of steps taken or any
action or proceedings instituted by a third party, they are not set aside within
twenty (20) days of the Tenant receiving notice thereof; or     (g)  
intentionally deleted; or     (h)   intentionally deleted; or     (i)  
intentionally deleted; or     (j)   the Tenant purports to make a Transfer,
except in a manner permitted by this Lease; or     (k)   this Lease or any of
the Tenant’s assets are taken under any writ of execution; or     (l)   re-entry
is permitted under any other terms of this Lease.

then and in every such case, the Landlord, in addition to any other rights or
remedies it has pursuant to this Lease or by law, has the immediate right of
re-entry upon the Leased Premises and it may repossess the Leased Premises and
enjoy them as of its former estate and may expel all persons and remove all
property from the Leased Premises and such property may be removed and sold or
disposed of by the Landlord as it deems advisable or may be stored in a public
warehouse or elsewhere at the cost and for the account of the Tenant, all
without service of notice or resort to legal process and without the Landlord
being considered guilty of trespass or becoming liable for any loss or damage
which may be occasioned thereby.
Section 13.02 – Right to Re-let
If the Landlord elects to re-enter the Leased Premises as herein provided or it
takes possession pursuant to legal proceedings or pursuant to any notice
provided for by law, it may either terminate this Lease or it may from time to
time without terminating this Lease, make such alterations and repairs as are
necessary to re-let the Leased Premises or any part thereof for such term or
terms (which may be for a term extending beyond the Term) and at such rent and
upon such other terms, covenants and conditions as the Landlord in its sole
discretion, acting reasonably, considers advisable. Upon each such re-letting,
all rent received by the Landlord from such re-letting shall be applied, first,
to the payment of any indebtedness other than Basic Rent or Additional Rent due
hereunder from the Tenant to the Landlord; second, to the payment of any
brokerage fees and legal fees and of costs of such alterations, repairs and
re-letting; third, to the payment of Basic Rent and Additional Rent due and
unpaid hereunder; and the residue, if any, shall be held by the Landlord and
applied in payment of future rent as the same becomes due and payable hereunder.
If such rent to be received from such re-letting during any month is less than
that to be paid during that month by the Tenant hereunder, the Tenant shall pay
any such deficiency which shall be calculated and paid monthly in advance on or
before the first day of each and every month. No such re-entry or taking
possession of the Leased Premises by the

44



--------------------------------------------------------------------------------



 



Landlord shall be construed as an election on its part to terminate this Lease
unless a Notice of such intention is given to the Tenant. Notwithstanding any
such re-letting without termination, the Landlord may at any time thereafter
elect to terminate this Lease for such previous breach.
Section 13.03 – Termination
If the Landlord at any time terminates this Lease for any breach, in addition to
any other remedies it may have, it may recover from the Tenant all damages it
incurs by reason of such breach, including the cost of recovering the Leased
Premises, legal fees (on a solicitor and his client basis) and including the
worth at the time of such termination of the excess, if any, of the amount of
Basic Rent, Additional Rent and charges equivalent to the Basic Rent, Additional
Rent and other charges required to be paid pursuant to this Lease for the
remainder of the stated Term over the then reasonable rental value of the Leased
Premises for the remainder of the stated Term (such reasonable rental value to
take into account all rents received by the Landlord as a result of its
re-letting of the Leased Premises pursuant to Section 13.02), all of which
amounts shall be immediately due and payable by the Tenant to the Landlord.
Section 13.04 – Accelerated Rent
In any of the events referred to in Section 13.01, in addition to any and all
other rights available to the Landlord, the full amount of the current month’s
installment of Basic Rent and of all Additional Rent for the current month,
together with the next three (3) months installments of Basic Rent and of all
Additional Rent for the next three (3) months, all of which shall be deemed to
be accruing due on a day-to-day basis, shall immediately become due and payable
as accelerated rent, and the Landlord may immediately distrain for the same,
together with any arrears then unpaid.
Section 13.05 – Expenses
If legal action is brought for recovery of possession of the Leased Premises,
for the recovery of Basic Rent or Additional Rent or any other amount due under
the Lease, or because of the breach of any other terms, covenants or conditions
herein contained on the part of the Tenant to be kept or performed, and such
breach is established, the Tenant shall pay to the Landlord all reasonable
expenses incurred therefor, including legal fees (on a solicitor and client
basis).
Section 13.06 – Waiver of Exemption From Distress
The Tenant hereby agrees with the Landlord that notwithstanding anything
contained in Section 30 of Chapter 236 of the Revised Statutes of Ontario, 1980,
or any Statute subsequently passed to take the place of or amend the said Act,
none of the good and chattels of the Tenant at any time during the continuance
of the Term on the Leased Premises shall be exempt from levy by distress for
Basic Rent or Additional Rent in arrears and the Tenant waives any such
exemption. If any claim is made for such exemption by the Tenant or if a
distress is made by the Landlord, this provision may be pleaded as an estoppel
against the Tenant in any action brought to test the right of the Landlord to
levy such distress.

45



--------------------------------------------------------------------------------



 



Section 13.07 – Landlord May Cure Tenant’s Default or Perform Tenant’s Covenants
Subject to any appeal or contest by the Tenant under which the Tenant is
permitted hereunder to withhold or delay payment, if the Tenant fails to pay
when due any amounts or charges required to be paid pursuant to this Lease, the
Landlord after giving five (5) Business Days Notice to the Tenant may, but shall
not be obligated to, pay all or any part of the same. If the Tenant is in
default in the performance of any of its covenants or obligations hereunder
(other than the payment of Basic Rent, Additional Rent or other sums required to
be paid pursuant to this Lease), the Landlord may, but shall not be obligated
to, from time to time after given the Tenant twenty (20) days (or such longer
period of time as is reasonable in the circumstances or without notice in the
case of an emergency). Notice of any such failure to perform and the Tenant
within such period of twenty (20) days fails to commence diligently and,
thereafter, to proceed diligently to cure any such failure, perform or cause to
be performed any of such covenants or obligations, or any part thereof, and for
such purpose may do such things as may be required, including, without
limitation, entering upon the Leased Premises and doing such things upon or in
respect of the Leased Premises or any part thereof as the Landlord reasonably
considers requisite or necessary. All expenses incurred and expenditures made
pursuant to this Section 13.07 including the Landlord’s overhead in connection
therewith plus a sum equal to twenty-five percent (25%) thereof shall be paid by
the Tenant as Additional Rent forthwith upon demand without duplication of
charge of the Tenant under any other section of this Lease.
Section 13.08 – Additional Rent
If the Tenant is in default in the payment of any amounts or charges required to
be paid pursuant to this Lease, they shall, if not paid when due, be collectible
as Additional Rent forthwith on demand, but nothing herein contained is deemed
to suspend or delay the payment of any amount of money at the time it becomes
due and payable hereunder, or limit any other remedy of the Landlord. The Tenant
agrees that the Landlord may, at its option, apply or allocate any sums received
from or due to the Tenant against any amounts due and payable hereunder in such
manner as the Landlord sees fit. All such moneys payable to the Landlord
hereunder shall bear interest at a rate per annum which is five (5) percentage
points in excess of the Bank Rate calculated on a daily basis from the time such
sums become due until paid by the Tenant.
Section 13.09 – Remedies Generally
Mention in this Lease of any particular remedy of the Landlord in respect of the
default by the Tenant does not preclude the Landlord from any other remedy in
respect thereof, whether available at law or in equity or by statute or
expressly provided in this Lease. No remedy shall be exclusive or dependent upon
any other remedy, but the Landlord may from time to time exercise any one or
more of such remedies generally or in combination, such remedies being
cumulative and not alternative. In the event of a breach or threatened breach by
the Tenant of any of the covenants, provisions or terms hereof, the Landlord
shall have the right to invoke any remedy allowed at law or in equity (including
injunction) as if re-entry and other remedies were not provided for herein.

46



--------------------------------------------------------------------------------



 



Section 13.10 – Holding Over
If the Tenant shall hold over after the original Term or any extended term
hereof with the consent of the Landlord, such holding over shall be construed to
be a tenancy from month to month only and shall have no greater effect, any
custom, statute, law or ordinance to the contrary notwithstanding. Such
month-to-month tenancy shall be governed by the terms and conditions hereof,
notwithstanding any statutory provision or rule of law to the contrary. During
any such period of holding over, if the Landlord objects thereto, the Tenant
shall be required to pay the monthly Basic Rent payable during the month
immediately preceding the expiration or termination of this Lease times two (2),
plus all Additional Rent payable hereunder. The rights of the Landlord under
this section shall be in addition to all other remedies available to the
Landlord under this Lease or otherwise at law or in equity arising as a result
of such holding over.
Section 13.11 – No Waiver
The failure of the Landlord to insist upon a strict performance of any of the
covenants and provisions herein contained shall not be deemed a waiver of any
rights or remedies that the Landlord may have and shall be deemed a waiver of
any subsequent breach or default in the covenants and provisoes herein
contained.
ARTICLE XIV
MISCELLANEOUS
Section 14.01 – Rules and Regulations
The Rules and Regulations adopted and promulgated by the Landlord from time to
time acting reasonably including, without limitation, those set out in Schedule
“C” attached, are hereby made a part of this Lease as if they were embodied
herein, and the Tenant shall comply with and observe the same, provided that,
with respect to any Rules and Regulations adopted and promulgated after the date
hereof, they do not conflict with the terms and provisions of this Lease. The
Rules and Regulations may differentiate between the different types of business
in the Building, but the Rules and Regulations will be adopted and promulgated
by the Landlord acting reasonably and in such manner as would a prudent landlord
of a reasonably similar commercial development. Failure by the Tenant to keep
and observe any of the Rules and Regulations now or from time to time in force
constitutes a default under this Lease in such manner as if the same were
contained herein as covenants. The Landlord reserves the right from time to time
to amend or supplement the Rules and Regulations applicable to the Leased
Premises or the Building as in the Landlord’s judgment acting reasonably are
needed from time to time for the safety, case, cleanliness and more efficient
operation of the Building or the Complex and for the preservation of good order
therein, provided that, with respect to any Rules and Regulations adopted and
promulgated after the date hereof, they do not conflict with the terms and
provisions of this Lease. Notice of the Rules and Regulations and amendments and
supplements, if any, shall be given to the Tenant and the Tenant shall thereupon
comply with and observe all such Rules and Regulations, provided that no Rule or
Regulation shall contradict any terms, covenants and conditions of this Lease.

47



--------------------------------------------------------------------------------



 



The Landlord is not responsible to the Tenant in the event of non-observance or
violation of any of such Rules and Regulations or of the terms, covenants or
conditions of any other lease of the premises in the Complex and is under no
obligation to enforce any such Rules and Regulations or terms, covenants or
conditions.
Section 14.02 – Deposit
The Landlord acknowledges receipt from the Tenant of the Deposit which shall be
applied to the Basic Rent and Additional Rent first coming due hereunder.
Section 14.03 – Pest Control
At the Landlord’s option, the Landlord may enter into a service contract for the
control and extermination of pests and vermin providing for regular inspections
and spraying of the Leased Premises and other premises in the Complex in order
to control pests and vermin in accordance with all applicable laws, by-laws,
ordinances and regulations of any governmental or other authority having
jurisdiction. The Landlord and the holder of such service contract from time to
time shall have a right to enter the Leased Premises at all reasonable times for
the purposes of performing such service contract in accordance with Article XI
of this Lease. All costs incurred by the Landlord under such service contract
shall be included in Operating Costs.
Section 14.04 – Obligations As Covenants
Each obligation or agreement of the Landlord or the Tenant expressed in this
Lease, even though not expressed as a covenant, is considered to be a covenant
for all purposes.
Section 14.05 – Amendments
This Lease shall not be modified or amended except by an instrument in writing
of equal formality herewith and signed by the parties hereto or by their
permitted successors or assigns.
Section 14.06 – Certificates
The following certificates shall be conclusive and binding upon the parties to
this Lease in respect of any question of fact or opinion in dispute with respect
to the matters stipulated (unless a manifest error can be demonstrated, the
Tenant having the right of review referred to in Section 3.07(c)):

  (a)   a certificate procured by the Landlord from an independent architect,
professional engineer, quantity surveyor or other individual qualified in the
Landlord’s opinion, acting reasonably, as to the Rentable Area or the Useable
Area of the Leased Premises, or the Total Complex Rentable Area, any question of
fact concerning the completion of any construction or other work either by the
Landlord or the Tenant, the extent to which the completion of any such work has
been delayed by Unavoidable Delay, the time necessary to complete repairs, the
allocation of insurance proceeds, whether the Complex or any part thereof is
being kept in good repair, order and condition as required by this Lease, the
determination or

48



--------------------------------------------------------------------------------



 



      allocation of any costs of utilities, the appropriateness of costs and
expenses included in Operating Costs, HVAC Costs and Janitorial Costs, the
allocation of Taxes to the Leased Premises, the cause of any destruction or
damage, the extent to which rentable premises in the Complex are incapable of
being used fro their intended purposes by reason of any destruction or damage;  
  (b)   a certificate procured by the Landlord from a licensed public
accountant, who may be the Landlord’s auditor or employee, as to any question of
fact or opinion concerning the computation of Taxes, Operating Costs, HVAC Costs
and Janitorial Costs and the proper amount of any payment to the Landlord or the
Tenant under this Lease; and     (c)   The Architect and any of the Landlord’s
engineers, auditors, assessors, consultants and other similar parties acting
under or in connection with this Lease will be, where required by law, qualified
to practice in Ontario and their decisions or determinations will be governed by
generally accepted practices and procedures standard to their profession or
vocation, to the extent applicable.

Any certificate procured by the Landlord shall be prepared using generally
accepted practices and procedures appropriate to such certificate.
Section 14.07 – Time
Time shall in all respects be of the essence of this Lease.
Section 14.08 – Successors and Assigns
This Lease and everything contained shall extend to and bind and ensure to the
benefit of the Landlord and its successors and assigns and the Tenant and the
Guarantor, if any, and their respective heirs, executors, administrators and
permitted successors and assigns. No rights shall ensure to the benefit of any
transferee unless the provisions of Article X hereof are complied with.
Section 14.09 – Governing Law
This Lease shall be construed and governed by the laws of the Province of
Ontario.
Section 14.10 – Headings
The section numbers, article numbers, headings and table of contents appearing
in this Lease are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope or intent of such paragraphs or articles
of this Lease nor in any way affect this Lease.

49



--------------------------------------------------------------------------------



 



Section 14.11 – Entire Agreement
This Lease and schedules attached hereto and forming a part hereof and the
Agreement to Lease set forth all the covenants, promises, agreements, conditions
and understandings between the Landlord and the Tenant concerning the Leased
Premises and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them, other than as are herein
and therein set forth; for greater certainty, the Tenant acknowledges that it
has not entered into the Agreement to Lease or this Lease on the basis of any
information contained in the promotional brochure for the Building. In the event
of a conflict between the provisions of this Lease and the provisions of the
Agreement to Lease, the provisions of this Lease shall prevail.
Section 14.12 – Severability
If any term, covenant or condition of this Lease or the application thereof to
any person or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Lease or the application of such term, covenant or condition
to persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term, covenant or condition
of this Lease shall be valid and enforced to the fullest extent permitted by
law.
Section 14.13 – No Option
The submission of this Lease for examination does not constitute a reservation
of or option for the Leased Premises and this Lease becomes effective as a lease
only upon execution and delivery thereof by Landlord and Tenant.
Section 14.14 – Occupancy Permit
Provided further that notwithstanding the Commencement Date of the Lease as
hereinbefore set out, the Tenant shall not be permitted to enter into possession
of the Leased Premises until the Tenant has obtained, at its sole expense, an
occupancy permit from the proper governmental authority. The Landlord in its
sole discretion may waive this provision, provided further the Tenant agrees to
use its best efforts to obtain same prior occupancy.
Section 14.15 – Place for Payments
All payments required to be made by the Tenant herein shall be made to the
Landlord at the Landlord’s Address or to such agent or agents of the Landlord or
at such other place as the Landlord shall hereafter from time to time direct by
Notice.
Section 14.16 – Extended Meanings
The words “hereof”, “herein”, “hereunder” and similar expression used in any
section or subsection of this Lease relate to the whole of this Lease and not to
that section or subsection only, unless otherwise expressly provided. The use of
the neuter singular pronoun to refer to the Landlord or the Tenant is deemed a
proper reference, even though the Landlord or the Tenant is an individual, a
partnership, a corporation or a group of two or more individuals, partnerships
or corporations. The necessary grammatical changes required to make the
provisions of this Lease apply to the plural sense where there is more than one
Landlord or Tenant and to either

50



--------------------------------------------------------------------------------



 



corporations, associations, partnerships or individuals, males or females, shall
in all instances be assumed as though in each case fully expressed.
Section 14.17 – No Partnership Or Agency
The Landlord does not in any way or for any purpose become a partner of the
Tenant in the conduct of its business or otherwise or a joint venture or a
member of a joint enterprise with the Tenant, nor is the relationship of
principal and agent created.
Section 14.18 – Unavoidable Delay
Notwithstanding anything to the contrary contained in this Lease, if either
party hereto is bona fide delayed, or hindered in or prevented from the
performance of, any term, covenant or act required hereunder by reason of
Unavoidable Delay, then performance of such term, covenant or act is excused for
the period of the delay and the party so delayed, hindered or prevented shall be
entitled to perform such term, covenant and act within the appropriate time
period after the expiration of the period of such delay. However, the provisions
of this Section do no operate to excuse the Tenant from the prompt payment of
Basic Rent, Additional Rent or any other payments required by this Lease.
Section 14.19 – Registration

  (a)   Neither the Tenant nor anyone on the Tenant’s behalf or claiming under
the Tenant shall register this Lease or any assignment or sublease of this Lease
or any document evidencing any interest of the Tenant in the Lease or the Leased
Premises. Either party may register a document (a “Notice of Lease”) for the
purpose only of giving notice of this Lease or of any permitted Transfer,
provided that the Notice of Lease shall:

  (i)   be prepared by the part who wishes to register it (or its solicitors) at
such party’s expense;     (ii)   in the case of a Notice of Lease which the
Tenant wishes to register, be approved by the Landlord prior to registration,
such approval not to be unreasonably withheld; and     (iii)   only describe the
parties, the Leased Premises, the Commencement Date, the expiration of the Term,
any right to renew or extend the Term, any right to other space in the Building
and any right to parking in the Parking Garage.

  (b)   All costs, expenses and taxes necessary to register or file the
application to register notice of this Lease or of any permitted Transfer shall
be the sole responsibility of the party wishing to effect registration, and such
party will complete any necessary affidavits required for registration purposes.

51



--------------------------------------------------------------------------------



 



Section 14.20 – Joint and Several Liability
The liability to pay Rent and perform all other obligations under this Lease of
each individual, corporation, group, partnership or business association signing
this Lease or otherwise agreeing to be bound by the terms hereof and of each
partner or member of any such group, partnership or business association, the
partners or members of which are by law subject to personal liability
(including, in any event, any person who ceases to be a partner or member or any
person who becomes a partner or member, in each case following the execution of
this Lease), shall be deemed to be joint and several.
Section 14.21 – Name of Complex
The Landlord may designate, change, alter or remove the name of the Complex or
any part thereof at any time without requiring the Tenant’s consent thereto or
incurring any liability to the Tenant thereby.
Any trade name or mark adopted by the Landlord for the Complex shall be used by
the Tenant only in association with its business conducted in or from the Leased
Premises and subject to such limitations, regulations and restrictions as the
Landlord may from time to time impose on its use. The Tenant will not acquire
any rights to or interest in any such trade name or mark and shall cease all use
thereof upon ceasing to be a permitted occupant of the Leased Premises.
Section 14.22 – Changes in the Complex
This Lease shall affect only the Lands from time to time comprising the Building
as designated by the Landlord and as such Lands may from time to time be
altered, varied, diminished, enlarged or supplemented by the Landlord. The
Tenant shall, at the request of the Landlord, enter into such further
assurances, releases or other documents as may reasonably be required by the
Landlord to give effect to such alteration, variation, diminution, enlargement
or supplementation, provided such does not unreasonably affect access to, or the
Tenant’s use and enjoyment of, the Leased Premises or the Tenant’s use and
enjoyment of the Common Facilities.
Section 14.23 – Additional Provisions

  (a)   Whenever in this Lease the consent, approval, leave, designation,
judgment, exercise of discretion (including, without limitation, the
determination of any estimate to be made by the Landlord pursuant to the terms
of this Lease), permission or similar decision is required of the Landlord or of
the Tenant or their respective Architects, engineers, auditors, assessors,
consultants and other similar consultants, except as otherwise specifically
provided to the contrary and subject to any covenants or restrictions granted by
the Landlord, acting in good faith and for valid business reasons, to the
Mortgagee, other tenants or occupants or prospective tenants or occupants in the
Complex, such consents, approvals, leaves, designations, judgments, exercises of
discretion, permissions or decisions shall not be exercised or withheld
unreasonably and such parties shall be bound to act reasonably and within such
time

52



--------------------------------------------------------------------------------



 



      limitations as are reasonable in all of the circumstances and subject to
the specific provisions of this Lease.

  (b)   Where the Landlord itself performs work on the Tenant’s behalf pursuant
to this Lease or provides services, including Utilities, to the Leased Premises,
unless otherwise expressly provided herein, the Landlord’s charges will be on a
comparable basis to the charges of others performing work or providing services
of a similar nature and quality plus any other administrative or overhead charge
agreed to by the parties or as otherwise provided for in this Lease.

ARTICLE XV
GUARANTEE
Section 15.01 – Guarantee of Performance
Intentionally deleted.
Section 15.02 – Further Assurances
Intentionally deleted.
     IN WITNESS WHEREOF the Landlord and the Tenant have executed this Lease.

            LANDLORD:   STOCKTON & BUSH 2345 LIMITED  
 
         
 
  Per:      
 
 
 
 
 
  Name:   Gerry S. Gotfrit  
 
  Title:   President       I/We have authority to bind the corporation.  
 
          TENANT:   OSI Group Inc.  
 
         
 
  By:      
 
 
 
 
 
  Name:      
 
  Title:      
 
         
 
  By:      
 
 
 
 
 
  Name:      
 
  Title:           I/We have authority to bind the corporation.  

53



--------------------------------------------------------------------------------



 



SCHEDULE “A” – PLAN SHOWING LOCATION OF LEASED PREMISES
The Floor Plan is for identification purposes only and is not to be interpreted
as being a representation or warranty on the part of the Landlord as to the
exact location, configuration and layout.

54



--------------------------------------------------------------------------------



 



SCHEDULE “A” Page 1
The 4th Floor Premises
[Diagram not shown]

55



--------------------------------------------------------------------------------



 



SCHEDULE “A” Page 2
The 10th Floor Premises
[Diagram not shown]

56



--------------------------------------------------------------------------------



 



SCHEDULE “B” – LEGAL DESCRIPTION
Remainder of Parcel A-1, Section A-806, being part of Lot 1, Concession 1, East
of Yonge Street and Part of Lot A, Plan 806, designated as Parts 7, 9, 10, 11,
12, 13, 14, 15, 16, 17, 18, 19, and 20, Plan 66R-16134, City of Toronto,
Municipality of Metropolitan Toronto.
Land Titles Division of Metropolitan Toronto (No. 66).
TOGETHER WITH a right of way over Part of said Lot A, Plan 806 designated as
Parts 2 and 3 on Plan 66R-15953 as set out in CT 462768.
TOGETHER WITH the following easements:

(a)   over the common elements of Metropolitan Toronto Condominium Plan No. 962;
  (b)   over part of said Lot A, Plan 806 designated as Part 23 on Plan
66R-16134; and   (c)   over part of said Lot 1, Concession 1, East of Yonge
Street and part of said Lot A, Plan 806 designated as Parts 4 and 8 on Plan
66R-16134;

all as set out in D-248666.
SUBJECT TO the following easements in favor of the owner of part of Lot 1,
Concession 1, East of Yonge Street and part of Lot A, Plan 806, City of Toronto,
Municipality of Metropolitan Toronto, and being Parts 1, 2, 3, 4, 5, 6, 8, 21,
22 and 23 on Plan 66R-16134 (Metropolitan Toronto Condominium Plan No. 962):

(a)   over part of said Lot 1, Concession 1, East of Yonge Street and part of
said Lot A, Plan 806 designated as Parts 12, 14, 15 and 16 on Plan 66R-16134;  
(b)   over part of said Lot 1, Concession 1, East of Yonge Street and part of
said Lot A, Plan 806 designated as Part 13 or Plan 66R-16134;   (c)   over part
of said Lot 1, Concession 1, East of Yonge Street and part of said Lot A, Plan
806 designated as Parts 17, 18 and 19 on Plan 66R-16134;   (d)   over part of
said Lot 1, Concession 1, East of Yonge Street designated as Part 11 on Plan
66R-16134;   (e)   over part of said Lot 1, Concession 1, East of Yonge Street
and part of said Lot A, Plan 806 designated as Parts 7, 10, 11, 12, 13, 14, 15,
16, 17, 18, 19 and 20 on Plan 66R-16134;   (f)   over part of said Lot 1,
Concession 1, East of Yonge Street and part of said Lot A, Plan 806 designated
as Parts 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 on Plan 66R-16134;

57



--------------------------------------------------------------------------------



 



(g)   over part of said Lot 1, Concession 1, East of Yonge Street and part of
said Lot A, Plan 806 designated as Parts 7, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19 and 20 on Plan 66R-16134; and   (h)   over part of said Lot 1, Concession 1,
East of Yonge Street and part of said Lot A, Plan 806 designated as Parts 7, 10,
11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 on Plan 66R-16134;

58



--------------------------------------------------------------------------------



 



SCHEDULE “C” – RULES AND REGULATIONS – OFFICE TENANT

1.   The sidewalks, hallways, entries, passages, elevators and staircase shall
not be obstructed or used by the Tenant, his agents, servants, contractors,
invitees or employees for any purpose other than ingress to and egress from the
Leased Premises. The Landlord reserves entire control of all parts of the
Complex employed for the common benefit of the tenants and, without restricting
the generality of the foregoing, the sidewalks, entries, corridors and passage
not within the Leased Premises, washrooms, lavatories, air-conditioning closets,
fan rooms, janitors’ closets, electrical closets and other closets, stairs,
elevator shafts, flues, stacks, pipe shafts and ducts, and shall have the right
to place such signs and appliances therein as it may deem advisable, provided
that ingress to and egress from the Leased Premises is not unduly impaired
thereby.   2.   The Tenant, his agents, servants, contractors, invitees or
employees, shall not bring in or take out, position, construct, install or move
any safe, business machine or other heavy office equipment without first
obtaining the consent in writing of the Landlord. In giving such consent, the
Landlord shall have the right, in its sole discretion, to prescribe the weight
permitted and the position thereof and the use and design of planks, skids or
platforms to distribute the weight thereof. All damages done to the Complex by
moving or using any such heavy equipment or other office equipment or furniture
shall be repaired at the expense of the Tenant. The moving of all heavy
equipment or other office equipment or furniture shall occur only between 6:00
o’clock p.m. and the following 8:00 o’clock a.m. or any other time consented to
by the Landlord and the persons employed to move the same in and out of the
Complex must be acceptable to the Landlord. Safes and other heavy equipment will
be moved through the halls and corridors only upon steel bearing plates. No
freight or bulky matter of any description will be received into the Complex
except through facilities and designated doors and at hours designated by the
Landlord, acting reasonably and under the supervision of the Landlord, and the
Tenant shall pay the reasonable expense in connection therewith.   3.   All
persons entering and leaving the Complex at any time other than during normal
business hours shall register in the books kept by the Landlord at or near the
night entrance, and the Landlord will have the right to prevent any person from
entering or leaving the Complex unless provided with a key or key-card to the
Leased Premises to which such person seeks entrance, or a pass in a form to be
approved by the Landlord. The Landlord shall be under no responsibility for
failure to enforce this rule.   4.   In connection with any computer-accessed
security system for after-hours operation which the Landlord may operate from
time to time, such will result in personnel of the Tenant receiving a computer
access key-card or being apprised of a personal combination for the purpose of
access to the Building and/or the Leased Premises. An initial deposit may be
required for the Tenant for each key-card and charges will be made for loss of
or changes to key-cards. No one, other than the Landlord’s staff or security
personnel, will have access to t outside entrance doors of the Building. The
Landlord shall have absolute control respecting security of the Complex.

59



--------------------------------------------------------------------------------



 



5.   The Tenant shall advise the Landlord of the names of its personnel who are
to be issued any such key-card or personal combination and of changes thereto
forthwith. Should a key or key-card be lost, or should a personal combination
come to the knowledge of any unauthorized person, the Tenant shall forthwith
advise the Landlord. The Landlord shall not be required to open the entrance
door to the Leased Premises for the purpose of permitting entry therein to any
person not having a key or key-card that permits access to the Leased Premises.
If guests or visitors of the Tenant require access to the Leased Premises after
Business Hours, the Landlord may require that the Tenant come to the lobby and
escort the guest or visitor directly to the premises. Tenant should advise the
Landlord if the Leased Premises are to remain closed and unoccupied for a
duration longer than five (5) days.   6.   The Tenant shall not place or cause
to be placed any additional locks or locking devices upon any doors of the
Leased Premises without the approval of the Landlord, and subject to any
conditions imposed by the Landlord. Additional keys or key-cards must be
obtained from the Landlord at the cost of the Tenant, and all keys or key-cards
must be so keyed to integrate with the key or key-card systems of the Complex.  
7.   The water closets and other water apparatus shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, ashes or other substances (other than such substances as the
water closets and other water apparatus were intended to receive) shall be
thrown therein and Tenants shall not let the water run unless it is in actual
use. Any damage resulting from misuse shall be borne by the Tenant by whom or by
whose agents, servants, or employees the same is caused.   8.   No one shall use
the Leased Premises for sleeping apartments or residential purposes, or for the
storage of personal effects or articles other than those required for business
purposes.   9.   The Tenant shall permit window cleaners to clean the windows of
the Leased Premises during normal business hours.   10.   Canvassing, soliciting
and peddling in or about the Complex is prohibited.   11.   Any hand trucks,
carry-alls, or similar appliances used in the Complex shall be equipped with
rubber tires, side guards and such other safeguards as the Landlord shall
require.   12.   No animals (other than trained guide-dogs accompanying the
vision-impaired) or birds shall be brought into the Complex.   13.   The Tenant
shall not install or permit the installation or use of any machine dispensing
goods for sale in the Leased Premises or the Complex, or permit the delivery of
any food or beverage to the Leased Premises without the approval of the Landlord
or in contravention of any regulations fixed or to be fixed by the Landlord.
Only persons authorized by the Landlord shall be permitted to deliver, or to use
the elevators in the Complex for the purpose of delivering, food or beverages to
the Leased Premises.

60



--------------------------------------------------------------------------------



 



14.   No noise caused by any instrument or other devise or otherwise which, in
the opinion of the Landlord, may be calculated to disturb the other tenants of
the Complex, shall be permitted.   15.   The Landlord will have the care of all
heating and air-conditioning apparatus installed by it and give all information
for the regulation of same.   16.   The Tenant, when closing the Leased Premises
in the day or evening, shall see that all doors, windows and skylights are
closed, thus avoiding possible damage from fire, storms, rain or freezing, and
shall assist in the security of the Leased Premises and Complex.   17.   No
Tenant shall do or permit anything to be done in or upon the Leased Premises, or
bring or keep anything therein, which will in any way conflict with the laws
relating to fire or with the regulations of the Fire Department or the Health
Department, or with any of the rules or regulations of any governing authority
having jurisdiction over the Complex.   18.   Each Tenant shall keep the Leased
Premises in a good state of preservation and cleanliness and shall not suffer
any accumulation of useless property or rubbish therein. No animals shall be
kept in or about the Leased Premises.   19.   The Tenant shall not place or
maintain any supplies, merchandise or other articles elsewhere than within the
Leased Premises.   20.   The Tenant shall not place any debris, garbage, trash
or refuse or permit the same to be placed or left in or upon any part of the
Complex outside of the Leased Premises except areas designated for such
purposes, and the Tenant shall not allow any undue accumulation of any debris,
garbage, trash or refuse in the Leased Premises. If the Tenant is using
perishable articles or generates wet garbage, the Tenant shall provide suitable
storage facilities approved by the Landlord in writing.   21.   No flammable
oils or other flammable, dangerous or explosive materials (save those approved
in writing by the Landlord’s insurers), shall be kept or permitted to be kept in
the Leased Premises which the Landlord’s insurers prohibit and, if not
prohibited by the Landlord’s insurers, shall be kept in protective containers.  
22.   The windows, glass doors and the lights that reflect or admit light into
the halls or other places in the Complex, shall not be covered or obstructed,
nor shall anything, whether books, packages, flowers pots or any other articles
whatsoever, be placed upon or hung from the window sills and the radiation
enclosures. The Tenant shall not interfere with or obstruct any perimeter
heating, air-conditioning or ventilating units. The Tenant will cause all blinds
on exterior windows to be lowered and closed during periods of direct sunlight
to prevent heat gain in the Leased Premises.   23.   The Tenant shall give the
Landlord prompt notice of any accident to or any defect in the plumbing,
heating, air-conditioning, ventilating, mechanical or electrical apparatus or
any other part of the Complex.

61



--------------------------------------------------------------------------------



 



24.   The parking of automobiles shall be subject to the charges and the
reasonable regulations of the Landlord. The Landlord shall not be responsible
for damage to or theft of any car, its accessories or contents, whether the same
be the result of negligence or otherwise.   25.   If the Tenant desires any
electrical or communications wiring, the Landlord reserves the right to direct
qualified persons as to where and how the wires are to be introduced, and
without such directions, no borings or cuttings for wires shall take place. No
other wires or pipes of any kind shall be introduced without the prior written
consent of the Landlord.   26.   The Tenant shall be entitled to have its name
upon the directory board of the Complex and at one of the entrance doors to the
Leased Premises, all at the Tenant’s expense, but the Landlord shall, in its
sole discretion, design the style of such identification and allocate the space
on the directory board for the Tenant.   27.   The Tenant shall not mark, drill
into or in any way deface the walls, ceilings, partitions, floors, wood, stone,
or iron work, or any other appurtenance to the Leased Premises.   28.   The
Tenant shall permit the cleaning staff to clean the Leased Premises after
Business Hours.   29.   The Tenant shall take care of the rugs and drapes (if
any) and for purposes of security, efficiency and uniformity of housekeeping
standards, any special cleaning, or shampooing required by the Tenant shall be
performed by the Landlord’s cleaning contractor as an Additional Service unless
otherwise authorized by the Landlord in writing.   30.   The Tenant shall permit
the periodic closing of lanes, driveways and passages for the purpose of
preserving the Landlord’s rights over such lanes, driveways and passages.   31.
  The Tenant shall not place or permit to be placed any sign, advertisement,
notice or other display on any part of the exterior of the Leased Premises or
elsewhere if such sign, advertisement, notice or other display is visible from
outside the Leased Premises without the prior written consent of the Landlord
which may be arbitrarily withheld. The Tenant, upon request of the Landlord,
shall immediately remove any sign, advertisement, notice or other display which
the Tenant has placed or permitted to be placed which, in the opinion of the
Landlord, is objectionable, and if the Tenant shall fail to do so, the Landlord
may remove the same at the expense of the Tenant.   32.   The Landlord shall
have the right to make such other and further reasonable rules and regulations
and to alter the same as in its judgment may from time to time be necessary for
the safety, care, cleanliness and appearance of the Leased Premises and the
Complex, and for the preservation of good order therein, and the same shall be
kept and observed by the tenants, their employees and servants. The Landlord
also has the right to suspend or cancel any or all of these rules and
regulations herein set out.   33.   No one shall attend to replacement of
ceiling electric light bulbs, tubes or ballasts other than the Landlord. The
replacement of same shall be effected at times convenient to the

62



--------------------------------------------------------------------------------



 



    Tenant. The expense for any such replacements is payable by the Tenant
according to invoice from the Landlord.   34.   No bicycles or other vehicles
shall be brought within the Building without the consent of the Landlord.   35.
  No auction sales shall be allowed to take place in the Leased Premises.   36.
  The Tenant shall not permit any cooking or the heating of foods or liquors, or
the use of any electrical apparatus likely to cause an overloading of electrical
circuits in the Leased Premises without the written consent of the Landlord.

63



--------------------------------------------------------------------------------



 



SCHEDULE “D” – STANDARD METHOD OF FLOOR MEASUREMENT
1. GENERAL
     A single-tenancy office floor means a full floor occupied by one tenant,
and a multiple-tenancy office floor means a full floor occupied or to be
occupied by more than one tenant.
     The horizontal boundaries of the rentable premises shall conform with those
specified in Section 2 of this Schedule for the purpose of establishing the
Rentable Area for single or multiple tenancy office floors or retail areas, as
the case may be, and the vertical boundaries of the rentable premises shall
consist of the upper surface of the concrete slab forming the floor, and the
lower surface of the concrete slab forming the ceiling. The rentable premises
shall not include Common Use Equipment and structural components and the areas
which comprise stairwells (other than stairwells, if any, contained within the
rentable premises, for the exclusive use of the occupant), elevator shafts,
flues, stacks, pipe shafts and vertical ducts.
     No deductions shall be made for columns and projections within the
Building.
2. RENTABLE AREA
     (a) Rentable Area of a Single-Tenancy Floor
     The Rentable Area and Useable Area of any premises situated on a
single-tenancy office floor shall be the floor area expressed in square feet of
a full floor, computed by measuring, in the case of outer building walls, from
the inside surface of glass in such walls; but excluding from such area the
areas of stairwells (other than those stairwells contained within the premises
of a tenant, fro the exclusive use of such (tenant), elevator shafts, flues,
stacks, pipe shafts and vertical ducts, together with their enclosing walls,
measured to the centre line of such walls and, for greater certainty, without
deduction for the elevator lobby, public corridors, if any, washrooms,
electrical rooms, telephone rooms, janitorial rooms and air-conditioning and/or
fan rooms serving only that floor.
     (b) Rentable Area of a Multiple-Tenancy Floor
     The Rentable Area of any premises situated on a multiple-tenancy office
floor shall be the aggregate of the following, expressed in square feet:
          (i) the Useable Area, which means the floor area of such premises
computed by measuring, in the case of outer building walls, from the inside
surface of glass in such walls, and in the case of partitions separating such
premises from corridors, from the corridor side of such partitions, and in the
case of partitions separating such premises from adjoining rentable premises,
from the centre line of such partitions, and in the case of any other abutting
walls or partitions, from the centre line of such walks or partitions; and
          (ii) a Pro Rata Share (as hereinafter defined) of the floor area of
those areas on such floor which are comprised of public corridors, elevated
lobbies, washrooms, janitor closets, electrical closets, telephone,
air-conditioning and fan rooms serving only the full floor in question, together
with their enclosing walls measured to the centre line of such walls.

64



--------------------------------------------------------------------------------



 



Provided however, that for any premises situated on a multiple-tenancy floor of
the Building, the Rentable Area of such premises shall be deemed to be equal to
the product achieved, expressed in square feet, when the Useable Area of such
premises is multiplied by 1.13183.
     (c) Pro Rata Share
     Pro Rata Share, for the purpose of determining the Rentable Area of any
premises situated on a multiple-tenancy office floor, means the fraction
(expressed as a percentage) obtained by dividing the Useable Area of such
premises by the Useable Area of all premises on such multiple-tenancy office
floor leased or available for lease; provided that such Pro Rata Share shall not
exceed fifteen percent (15%) of the Useable Area of such premises.
     (d) Retail Areas
     The Useable Area and the Rentable Area of a tenant’s retail or other
premises on the ground floor, or on the concourse or other mezzanine levels, is
computed by measuring the floor area of the rentable premises to the outside
finished surface of any wall or partition fronting on a lobby, public corridor
or pedestrian walkway, to the centre line of demising partitions or walls that
separate the Leased Premises from adjoining rentable space, to the outside
surface of the curtain wall glass for premises on the ground floor, and to the
inside finished surface of any other wall, excluding the area of any major
vertical penetrations of the floor, and without deduction for a recessed
entrance door or store front, or for those parts of columns projecting into the
rentable premises, or for interior columns and other projections necessary to
the Complex.
     (e) Total Complex Rentable Area
     The Rentable Area of the Complex is the sum of the Rentable Area of all
areas of the Complex which are rented, or designated or intended by the Landlord
to be rented or rentable, for office or retail purposes and, for greater
certainty, includes the Rentable Area of all office space and retail space
occupied by the Landlord for the purpose of carrying on its business generally
in contrast to space that it occupies for the purpose of operating or managing
the Complex; and, subject to the foregoing exclusion for certain space occupied
by the Landlord, for the purpose of calculating the Total Complex Rentable Area,
the Rentable Area of any office tenancy floor will be calculated as if it were a
single-tenancy floor; but the Total Complex Rentable Area specifically excludes
any Common Facilities other than Common Facilities located on office floors, any
part of the Parking Garage or any storage areas located at or below grade in the
Complex.

65



--------------------------------------------------------------------------------



 



SCHEDULE “E” – ACKNOWLEDGMENT OF COMMENCEMENT DATE

         
TO:
  STOCKTON & BUSH 2345 LIMITED    
 
  (the “Landlord”).    
 
       
AND:
       
 
 
 
   

     The undersigned Tenant under a certain lease between the undersigned and
the Landlord dated                                          (the “Lease”),
hereby acknowledges and certifies to you that:

1.   The Commencement Date of the Lease was May 1, 2002.   2.   We have accepted
possession of the Leased Premises pursuant to the terms of the Lease and are now
in possession thereof.   3.   The Leased Premises have been erected and
delivered in accordance with the terms of the Lease.   4.   The Leased Premises
have been fixtured and our normal business operations are being conducted
therein.   5.   There has been no violation of any of the terms of the Lease,
there is no set-off of Rent or any other payment under the Lease, and none of
the Rent reserved under the Lease has been prepaid.   6.   There is no violation
of any of the terms of the Lease either on the part of the Landlord or the
Tenant.   7.   The Lease is now in full force and effect in accordance with the
terms, and there are no oral or written modifications, violations or alterations
thereof.   8.   We have no knowledge of any assignment of the Lease.

DATED at                      the                      day of
                     , 200     .

              TENANT:   OSI GROUP INC.  
 
         
 
  Per:      
 
 
 
 
 
  Name:      
 
  Title:      
 
         
 
  Per:      
 
 
 
 
 
  Name:      
 
  Title:      

66



--------------------------------------------------------------------------------



 



SCHEDULE “F” – SUPPLEMENTARY LEASE PROVISIONS
1. Extension of Term. If:
     (a) the Tenant is OSI Group Inc. or a Permitted Transferee (as that term is
defined in Section 10.01 of this Lease) and is not in default under this Lease
at either (i) the time of its exercise of its right to extend the Term as set
forth below or (ii) the commencement of the Extended Term (as defined below);
and
     (b) the Tenant gives the Landlord not less than six (6) months notice prior
to the expiration of the Term (the “Notice of Extension”) of the Tenant’s
intention to extend the Term;
then the Landlord will grant the Tenant the right to extend the Term for all
(but not less than all) of the Leased Premises on an “as is” basis for one
(1) further period of five (5) years (the “Extended Term”) commencing upon the
expiration of the Term, and the Extended Term shall be on the same terms and
conditions as are contained in this Lease except that:
          (i) there shall be no further right to extent the Term;
          (ii) the Basic Rent payable during each year of the Extended Term
shall be equal to the Fair Market Rent, to be agreed upon between the Landlord
and the Tenant not later than three (3) months prior to the commencement of the
Extended Term or, failing agreement, determined by arbitration pursuant to the
provisions of the Arbitration Act, 1991 (Ontario); and
          (iii) any fixturing period or requirement in this Lease on the
Landlord’s part to do any work or to pay to the Tenant any construction
allowance, inducement, loan or other amount in connection with this Lease or
improvements installed in the Leased Premises or any rent-free period set out in
this Lease shall not apply to the Extended Term.
     (c) In this Paragraph 1, the term “Fair Market Rent” means the rent charged
for tenants for similar term for space comparable to the Leased Premises within
the Building or other developments of similar age, size, and location in the
immediate area taking into account the tenant inducements then being offered in
the marketplace. For the purposes of determining Basic Rent and under
Paragraph 1(b)(ii), Fair Market Rent shall be determined based upon the
assumption that all improvements to the Leased Premises required to enable the
Tenant to conduct business in the Leased Premises in accordance with the
provisions of this Lease, including the Leasehold Improvements, have been
constructed and installed in the Leased Premises as of the date of determination
of Basic Rent.
2. Parking
     The Landlord shall make available to the Tenant throughout the Term one
(1) reserved and twelve (12) unreserved parking spaces in the Parking Garage at
the Landlord’s prevailing monthly rate from time to time.

67



--------------------------------------------------------------------------------



 



3. Restoration
     Notwithstanding anything to the contrary in this Lease, upon expiry or
earlier termination of this Lease, the Tenant shall not be obligated to restore
either or both the Leasehold Improvements and trade fixtures in existence at the
date hereof, or any modifications thereto (but in this latter case, provided
such modifications are approved in writing by the Landlord), to base Building or
original condition. Subject to the foregoing and all other provisions of this
Lease which do not conflict therewith (an example of another provision of this
Lease which does not conflict therewith being the Tenant’s obligation to repair
the Leased Premises throughout the Term), the Landlord agrees to accept the
Leased Premises in the condition and configuration in which they are structured
at the time of expiry or earlier termination of this Lease.
4. Tenant’s Access and HVAC Operation 24 x 7
     Subject to the Landlord’s security measures in force from time to time, the
Tenant shall be granted access to the Leased Premises 24 hours per day, seven
days per week. The Landlord shall operate the Building’s heating, ventilating
and air-conditioning systems (the “HVAC Systems”) 24 hours per day, seven
(7) days per week, provided that the Tenant shall pay to the Landlord its
prevailing rate from time to time for use of the HVAC Systems during all hours
other than 8:00 a.m. to 6:00 p.m. Monday to Friday, excluding statutory holidays
in the Province of Ontario. The Landlord’s prevailing rate at the date of this
Lease is Twenty-five Dollars ($25) per hour.
5. Electro-Magnetic Interference
     The Landlord warrants that to the best of its knowledge there has never
been a problem with electro-magnetic interference in the Leased Premises.
6. Tenant’s First Right to Lease Premises Adjoining 4th Floor Premises
     (a) Subject to any rights in favor of third parties existing on the date
hereof (including, without limitation, any right of extension or renewal in
favor of the existing tenant of the premises referred to below), so long as the
Tenant is OSI Group Inc. or Permitted Transferee (as that term is defined in
Section 10.01 of this Lease) and is not in default of any of its covenants
and/or obligations in this Lease, during the Term the Tenant shall have one-time
right of first refusal to lease all (but not less than all) of the Rentable Area
on the fourth floor of the Building outlined in red on the plan attached to this
Lease as Schedule “H” when it becomes available for lease (such Rentable Area as
becomes available for lease being hereinafter referred to as the “Offer Space”).
     (b) As and whenever Offer Space becomes available for lease, the Landlord
shall give written notice thereof (a “Notice”) to the Tenant at the earliest
reasonable opportunity. The Notice shall be deemed to be an offer (the
“Landlord’s Offer”) from the Landlord to the Tenant to lease the Offer Space on
the following terms and conditions:
          (i) the Basic Rent shall be equal to the Fair Market Rent; for the
purpose aforesaid, the term “Fair Market Rent” means the base (or basic) rent
(sometimes also known as “minimum rent”) charged to tenants for a similar term
for space comparable to the Offer Space

68



--------------------------------------------------------------------------------



 



within the Building or other developments of similar age, size and location in
the immediate area taking into account the tenant inducements then being offered
in the marketplace; if the landlord and the Tenant are unable to agree upon the
Fair Market Rent within fifteen (15) days of the Tenant’s acceptance of the
Landlord’s Offer, it shall be determined by arbitration pursuant to the
Arbitration Act, 1991 (Ontario);
          (ii) the term shall commence not later than one (1) month after the
Tenant’s acceptance of the Landlord’s Offer and end at the end of the Term;
          (iii) the Tenant shall be entitled to parking spaces on account of the
Offer Space on the basis of one (1) unreserved parking space for each 1,000
square feet of Rentable Area of the Offer Space or part thereof, the Tenant to
pay for such parking spaces at the Landlord’s prevailing rate from time to time;
and
          (iv) otherwise upon the terms and conditions set out in this Lease,
applied mutatis mutandis, except that any fixturing period or requirement in
this Lease on the Landlord’s part to do any work or to pay to the Tenant any
construction allowance, inducement, loan or other amount in connection with this
Lease or improvements installed in the Leased Premises or any rent-free period
set out in this Lease shall not apply to the Offer Space.
     (c) The Tenant shall have five (5) business days next following the day
upon which the Landlord give a Notice to the Tenant to give written notice to
the Landlord accepting Landlord’s Offer. If within such five (5) business day
period the Tenant fails to give written notice to the Landlord accepting the
Landlord’s Offer, the Tenant’s aforesaid right of first refusal to lease the
Offer Space shall thereupon end and be of no further force or effect and the
Landlord shall be at liberty to lease the Offer Space to third parties without
further notice to the Tenant.
     (d) If the Tenant leases the Offer Space pursuant to the foregoing
provisions, the term “Leased Premises” shall be deemed to include the Offer
Space from the first day of the term for such Offer Space.
     (e) The Tenant shall not have the right to assign the aforesaid right of
first refusal to lease.
     (f) For the purpose aforesaid a “business day” is any day other than a
Saturday, a Sunday or a statutory holiday in the Province of Ontario.
7. Tenant’s Option to Surrender 10th Floor Premises
     Notwithstanding anything contained in this Lease to the contrary, if the
Tenant exercises its first right to lease pursuant to paragraph 6, above, and
provided it gives the Landlord not less than sixty (60) days prior written
notice, the Tenant shall be entitled to surrender the 10th Floor Premises to the
Landlord.
8. All of Leased Premises Considered as One Space
     Without limiting any provision of this Lease, and only for the sake of
clarity, the Tenant hereby acknowledges and agrees that this is
one (1) lease of both the 4th Floor Premises and the

69



--------------------------------------------------------------------------------



 



10th Floor Premises, that the 4th Floor Premises and the 10th Floor Premises are
not being leased separately (except to the extent that their respective
commencement dates are different and notwithstanding they are not contiguous)
and that any default by the Tenant under this Lease shall entitle the Landlord
to all of its remedies with respect to both the 4th Floor Premises and the 10th
Floor Premises. By way of example, and only for the sake of further clarity, if
this Lease is terminated at any time during the Term (whether before or after
July 1, 2006), the Tenant’s rights to both the 4th Floor Premises and the 10th
Floor Premises shall be terminated thereby.
9. Landlord’s Condition re 10th Floor Premises
     Intentionally deleted
10. Letter of Credit
     The Landlord hereby acknowledges that the Tenant has provided to it an
irrevocable demand letter of credit in favor of the Landlord in the principal
amount of Forty-Four Thousand, Five Hundred Dollars ($44,500.00) and expiring
February 10, 2003. The Tenant hereby acknowledges that it provided the said
letter of credit to the Landlord in consideration of the Landlord waiving its
financial condition relating to the Tenant contained in the Agreement to Lease
(as that term is defined in Section 1.01(13) of this Lease), thereby making the
Agreement to Lease binding on the Landlord. The said letter of credit shall be
held by the Landlord as security for the payment of Rent. The Tenant’s
obligations under the said letter of credit shall not cease upon the
termination, Transfer, disclaimer or repudiation of this Lease, as a consequence
of the default of the Tenant under this Lease, the insolvency or bankruptcy of
the Tenant, the exercise of any rights which the Tenant may have upon the making
of a proposal under the provisions of the Bankruptcy and Insolvency Act (Canada)
(including, without limitation, any right to repudiate this Lease) or the
exercise by a receiver or a trustee in bankruptcy of any right to disclaim this
Lease.
     If the Tenant is in default of its monetary obligations under this Lease,
and the Landlord has given any notice of default required by the Lease and the
applicable cure period (if any) has passed, the Landlord shall be entitled to
draw on the said letter of credit in the full amount of such monetary default.
The proceeds of any such draw shall be applied by the Landlord on account of
such monetary default.
     In the event of a conflict between the provisions of this Lease and the
said letter of credit, the provisions of the said letter of credit shall
prevail.

70



--------------------------------------------------------------------------------



 



SCHEDULE “G” – RETAIL PROVISIONS
Intentionally deleted.

71



--------------------------------------------------------------------------------



 



SCHEDULE “H” – PLAN SHOWING LOCATION OF RIGHT OF FIRST REFUSAL
PREMISES
The Floor Plan is for identification purposes only and is not to be interpreted
as being a representation or warranty on the part of the Landlord as to the
exact location, configuration and layout.

72



--------------------------------------------------------------------------------



 



SCHEDULE “H”
RIGHT OF FIRST REFUSAL PREMISES
[Diagram not shown]

73



--------------------------------------------------------------------------------



 



STORAGE LEASE – 2345 Yonge Street
     THIS AGREEMENT made as of the 1st day of January, 2005
BETWEEN
STOCKTON & BUSH 2345 LIMITED
(hereinafter referred to as the “Landlord”)
OF THE FIRST PART
-and-
Decima Research Inc.
(hereinafter referred to as the “Tenant”)
OF THE SECOND PART
     WHEREAS the Landlord and the Tenant have entered into a lease dated the
date hereof, April 22, 2000 (hereinafter referred to as the “Lease”) pursuant to
which the Landlord leased to the Tenant premises at 2345 Yonge Street, Toronto
(the “Building”),
     AND WHEREAS the Tenant desires to lease certain storage premises within the
storage areas within the Building.
     NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the
mutual covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.   Demise – The Landlord hereby leases to the Tenant and the Tenant hereby
accepts the lease from the Landlord of the storage premises having a rentable
area of approximately 150 square feet.   2.   Term – The term (the “Storage
Term”) of this Lease shall commence on January 1, 2005 and shall expire on
April 30, 2012.   3.   Storage Rent – For the lease of the Storage Premises, the
Tenant shall pay to the Landlord an annual rent (the “Storage Rent”) of $10.00
PER SQUARE FOOT to be paid in advance in equal monthly installments on the first
day of each month during the Storage Term of $125.00 plus applicable goods and
services tax.   4.   Use – The Tenant covenants (which covenant shall run with
the Storage Premises fro the benefit of the balance of the Building) that it
shall not cause, suffer or permit the Storage Premises to be used for any
purpose whatsoever other than storage of those items permitted to be used on the
Premises pursuant to the Lease.

1



--------------------------------------------------------------------------------



 



5.   Operating Costs and Realty Taxes – The Tenant shall not be required to pay
any Operating Costs or Realty Taxes (both as defined in the Lease) on account of
the Storage Premises unless the use made by the Tenant of the Storage Premises
or any improvement thereto results in the Operating Costs and/or Realty Taxes
for the Building being increased. In the event of an increased as aforesaid, the
Tenant shall pay such increase to the Landlord as Additional Rents (as defined
in the Lease).   6.   Condition of Storage Premises – The Tenant accepts the
Storage Premises in an “as is” condition and all maintenance and cleaning of the
Storage Premises shall be the responsibility of the Tenant.   7.   Heating and
Air-Conditioning – The Tenant acknowledges that the Landlord shall have no
obligation in respect of heating or air-conditioning of the Storage Premises.  
8.   Applicability of Lease –       (a) All of the terms of the Lease shall
apply to this lease of the Storage Premises, mutatis mutandix, except where they
appear pursuant to the terms hereof to be inapplicable or in conflict with any
other express provisions of this lease of the Storage Premises. Without limiting
the generality of the foregoing, all obligations of the Tenant pursuant to the
Lease, including obligations in respect of insurance and any other amounts
payable by the Tenant pursuant to the Lease, shall be applicable mutatis
mutandix to this lease of the Storage Premises. All terms used herein shall have
the same meanings respectively as they have pursuant to the Lease to the extent
to which the context permits.       (b) All amounts payable by the Tenant
pursuant to this lease of the Storage Premises shall also be payable pursuant to
the Lease as Rent. A default by the Tenant under this lease of the Storage
Premises shall also constitute a default under the Lease, and a default by the
Tenant under the Lease shall also constitute a default under this lease of the
Storage Premises, and the Landlord shall be entitled to all remedies in respect
thereof to which the Landlord would be entitled pursuant to the Lease and to
this lease of the Storage Premises and at law. If the Lease expires or is
terminated, this lease shall thereupon automatically be deemed to be terminated.
  9.   Relocation – The Landlord shall have the right to relocate the Storage
Premises at any time on written notice to the Tenant. In relocating the Storage
Premises, the Landlord need not relocate to premises of the same size and the
Storage Rent shall be proportionately increased or decreased, depending upon
whether the Storage Premises, as relocated, shall be larger or smaller than the
Storage Premises originally leased pursuant hereto; provided that the relocated
Storage Premises shall not be substantially larger than the Storage Premises
originally leased pursuant hereto without the prior consent of the Tenant. Other
than as aforesaid, this lease of the Storage Premises shall continue in
accordance with its terms notwithstanding any such relocation.

2



--------------------------------------------------------------------------------



 



10.   Enurement – This lease of the Storage Premises shall enure to the benefit
of, and be binding upon, the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

          LANDLORD:   STOCKTON & BUSH 2345 LIMITED
 
       
 
  Per:    
 
 
 
 
  Name:   Gerry S. Gotfrit
 
  Title:   President     I/We have authority to bind the corporation.
 
        TENANT:   DECIMA RESEARCH INC.
 
       
 
  By:    
 
 
 
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
 
 
 
  Name:    
 
  Title:         I/We have authority to bind the corporation.

3



--------------------------------------------------------------------------------



 



TERM SHEET
FOR LEASE OF PREMISES ON THE 4TH, 7TH AND 10TH FLOORS
Revised October 21, 2004
This term sheet is provided solely as a summary of the basic terms and
conditions of a lease
agreement and amendment pertaining to the premises described herein. It is not
intended to be
and should not be taken as a legal interpretation of the lease referenced
herein. We strongly
recommend that each clause be read in its entirety prior to taking action in
regard to the same.
LANDLORD:
Stockton & Bush 2345 Limited          (“Stockton & Bush”)
TENANT:
OSI Group Inc. (now Decima Inc. pursuant to articles of amendment dated
January 31, 2003) (“Decima”)
LEASED PREMISES:
Parts of the 4th, 7th and 10th floors in the Building known municipally as 2345
Yonge Street, Toronto
RENTABLE AREA OF LEASED PREMISES:
From May 1, 2002 to July 31, 2003, the Rentable Area of the Leased Premises
means the Rentable Area of the 4th Floor Premises, being approximately 5,931
square feet.
From August 1, 2003 to June 14, 2004, the Rentable Area of the Leased Premises
means the aggregate Rentable Area of the 4th Floor Premises and the 10th Floor
Premises, totaling approximately 8,931 square feet.
From June 15, 2004 to April 30, 2012, the Rentable Area of the Leased Premises
means the aggregate Rentable Area of the 4th Floor Premises, the 7th Floor
Premises and the 10th Floor Premises, totally approximately 15,317 square feet.
(subs. 1.01(11))
Stockton & Bush will provide a measurement certificate confirming the Rentable
Area of the Leased Premises. (s. 2.06)
TERM:
4th Floor Premises: Ten (10) years
7th Floor Premises: Seven (7) years ten (10) months and fifteen (15) days
10th Floor Premises: Eight (8) years and nine (9) months
COMMENCEMENT DATE:
4th Floor Premises: May 1, 2002
7th Floor Premises: June 15, 2004
10th Floor Premises: August 1, 2003

1



--------------------------------------------------------------------------------



 



TERMINATION DATE:
April 30, 2012
OPTION TO EXTEND:
Decima has an option to extend the Term for all (but not less than all) of the
Leased Premises for one (1) further period of five (5) years. To exercise this
option the tenant must be OSI Group Inc. or a Permitted Transferee, must not be
in default, and must give Stockton & Bush not less than six (6) months notice
prior to the expiration of the Term. The extension shall be on the same terms
and conditions as in the Lease except: there shall be no further right to extend
the Term; the Basic Rent will be Fair Market Rent; there will be no fixturing
period or rent free period; and any requirement on Stockton & Bush to do any
work or pay any inducement will not apply in the Extended Term.
(Schedule “F”, s.1)
BASIC RENT:
Basic Rent is payable in advance, in equal monthly installments, on the first
day of each month, as follows:

                          Period   Annual Rent   Monthly Installment   Rate per
s.f.
May 1, 2002
  $ 74,137.50     $ 6,178.13     $ 12.50  
to July 31, 2003
                       
 
                       
August 1, 2003
  $ 111,637.50     $ 9,303.13     $ 12.50  
to June 30, 2004
                       
 
                       
July 1, 2004
  $ 155,387.50     $ 12,948.96     $ 12.50  
to December 31, 2004
                       
 
                       
January 1, 2005
  $ 191,462.50     $ 15,955.21     $ 12.50  
to June 30, 2006
                       
 
                       
July 1, 2006
  $ 229,755     $ 19,146.25     $ 15  
to April 30, 2012
                       

(subs. 1.01(10))
ADDITIONAL RENT FREE PERIOD:
Decima is not required to pay Taxes, Operating Costs, HVAC Costs, Janitorial
Costs or Utilities Charges in relation to the 7th Floor Premises for the period
from June 15, 2004 to June 30, 2004. Decima is not required to pay such costs in
relation to 2,886 square feet of the 7th Floor Premises for the period from
July 1, 2004 to December 31, 2004. (subs. 4(d) of the second lease amending
agreement)

2



--------------------------------------------------------------------------------



 



TAXES, OPERATING COSTS, HVAC COSTS AND JANITORIAL COSTS:
Decima is to pay the Tenant’s Proportionate Share of Taxes, Operating Costs,
HVAC Costs and Janitorial Costs, as estimated from time to time by Stockton &
Bush, in monthly installments in advance, as Additional Rent.
Within 120 days after the end of each estimated period, Stockton & Bush is to
deliver a statement to Decima setting out the actual amounts incurred by
Stockton & Bush in relation to these costs. An adjustment is to be made for any
difference between the actual costs to Stockton & Bush and the amounts paid by
Decima. Any overpayment owed to Decima is to be refunded within fifteen
(15) days of delivery of Stockton & Bush’s statement. Any balance owed by Decima
is to be paid to Stockton & Bush on demand.
Decima may, within six (6) months following the receipt by Decima of Stockton &
Bush’s statement, review Stockton & Bush’s books and records relating to Taxes,
Operating Costs, etc.
The Utilities Charge and the Proportionate Share of Taxes, Operating Costs, HVAC
Costs and Janitorial Costs for the 2002 calendar year is estimated by Stockton &
Bush to be $17.26 per square foot of Rentable Area. (s. 3.07)
UTILITIES CHARGE:
Decima is to pay the Utilities Charge allocated by Stockton & Bush to the Leased
Premises. The same is payable in equal monthly installments in advance. Stockton
& Bush is entitled to install check meters in the Leased Premises, at its option
and at Decima’s expense. (s. 5.01)
SUBSTITUTION:
At any time, Stockton & Bush may substitute other premises in the Building for
either or both the 4th Floor Premises and the 10th Floor Premises. If the
Rentable Area of the New Premises is greater than the Old Premises, the Rentable
Area shall be deemed not to have increased for the purposes of Decima’s monetary
obligations under the Lease. If sufficient rental space is available in the
Building, the New Premises shall be one contiguous space. (s. 4.03)
RIGHT OF FIRST REFUSAL:
Subject to any right in favor of third parties existing at the date of the
Lease, Decima has a one-time right of first refusal to lease all (but not less
than all) of the Rentable Area on the fourth floor of the Building, as further
described in the Lease, when it becomes available. (Schedule “F”, subpara. 6(a))
SURRENDER OF 10TH FLOOR PREMISES:
If Decima exercise its right of first refusal to lease additional premises on
the 4th floor, it may, upon not less than sixty (60) days notice, surrender the
10th Floor Premises. (Schedule “F”, s.7)
USE:
The Leased Premises may be used for general office purposes and purposes
ancillary thereto. (s. 6.01)

3



--------------------------------------------------------------------------------



 



MAINTENANCE AND REPAIRS:
Decima may not make any repairs, replacements, Leasehold Improvements or install
trade fixtures in the Leased Premises without prior written approval of Stockton
& Bush, such approval not to be unreasonably withheld or delayed. All such
alterations must be made in accordance with the terms and conditions set out in
s. 8.02 of the Lease. (s. 8.03)
REMOVAL AND RESTORATION BY TENANT:
All Leasehold Improvements will immediately become the property of Stockton &
Bush upon affixation and may not be removed from the Leased Premises except in
accordance with subparagraphs 8.08(a)(i) and (ii) of the Lease.
Notwithstanding anything to the contrary in the Lease, Decima will not be
obligated to restore the Leasehold Improvements and trade fixtures to base
building or original condition. Subject to other provisions of the Lease,
Stockton & Bush will accept the Leased Premises in the condition and
configuration so structured at the time of the termination of the Lease.
(Schedule “F”, s. 3)
SIGNAGE:
Decima may install signage in the Leased Premises. Stockton & Bush’s approval is
required if such signage is to be connected to the Building’s electrical system.
Stockton & Bush will place identification signs on the outside of doors leading
in the Leased Premises. Decima may not place any signage on any part of the
Complex or in the Leased Premises for exterior view without the consent of
Stockton & Bush, which consent may be unreasonably withheld. At the termination
of the Lease, Decima must remove all signage and promptly repair all damage
caused by any such installation and removal. Decima may, at its expense, have
its name shown upon the Building’s directory board. (s. 8.11)
ASSIGNING AND SUBLETTING:
Decima will not Transfer the Lease or the Leased Premises without the prior
written consent of Stockton & Bush, which consent may not be unreasonably
withheld or delayed. Decima may Transfer the Leased of the Leased Premises to a
Permitted Transferee without the consent of Stockton & Bush, but on prior
written notice to Stockton & Bush. (s. 10.01)
STATUS STATEMENT:
Each party must provide to the other, within ten (10) days after the request
therefor, a status statement certifying the items set out at s. 12.01 of the
Lease.
REGISTRATION:
Decima, upon approval by Stockton & Bush, may register a notice of lease on
title to the subject lands. (s. 14.19)
PARKING:
Stockton & Bush will make available to Decima throughout the Term, one
(1) reserved and twelve (12) unreserved parking spaces in the Parking Garage at
Stockton & Bush’s prevailing monthly rate. (Schedule “F”, s. 2)

4



--------------------------------------------------------------------------------



 



LETTER OF CREDIT:

Decima has provided a letter of credit to Stockton & Bush in the amount of
$44,500, which expires February 10, 2003, to be held by Stockton & Bush as
security for the payment of Rent. (Schedule “F”, s. 10)
LANDLORD’S WORK:
Stockton & Bush were to complete the following work in the 7th Floor Premises
prior to June 15, 2004:

  -   paint to Decima’s specifications; and     -   supply and install new
carpet. (Half the cost of the carpet is to be amortized over the first two years
of the Term for the 7th Floor Premises, to be paid by Decima in equal monthly
installments.)

     (s. 3 of the second lease amending agreement)

5